
                                                                                            
Execution Version
Exhibit 10.29

LICENSE AGREEMENT
 


 
by and among
 


 
ONO PHARMACEUTICAL CO., LTD.
 


 
and
 


 
PROGENICS PHARMACEUTICALS, INC.
 


 
Dated as of October 16, 2008
 
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 
 

--------------------------------------------------------------------------------

 
Execution Version



TABLE OF CONTENTS
Page
 
1.        DEFINITIONS.                                                                                                     
1
 
2.        LICENSE GRANTS AND RELATED
MATTERS.                                                                                 13
 
2.1.
License from Progenics to Ono 
13

 
2.2.
Sublicenses 
13

 
2.3.
Sen-yo Jisshiken Tohroku/Tsujyo Jisshiken Tohroku 
14

 
2.4.
Participation in Progenics’ Right of First Refusal 
14

 
2.5.
License from Ono to Progenics 
15

 
2.6.
Non-Exclusive License Grant. 
15

 
2.7.
Fully Paid-Up, Royalty Free License 
15

 
2.8.
Progenics Third Party Agreements 
16

 
2.9.
Know-How Disclosure and Transfer 
 16
  2.10. Costs of Assistance
 16
 
2.11.
No Implied Rights
16



 
3.        GOVERNANCE OF
COLLABORATION                                                                                                                                                     17
 
3.1.
Management of the Collaboration and General Committee Procedures. 
17

 
3.2.
Joint Steering Committee (JSC). 
18

 
3.3.
Joint Development Committee (JDC). 
19

 
3.4.
Joint Commercialization Committee (JCC). 
20

 
3.5.
Working Groups 
21

 
4.        DEVELOPMENT                                                                                                         21
 
4.1.
Development Plan 
21

 
4.2.
Development Responsibilities of Ono 
21

 
4.3.
[*] Development Activities 
22

 
4.4.
Records 
22

 
4.5.
Reports on Development 
22

 
5.        COMMERCIALIZATION                                                                                         
22
 
5.1.
Ono’s Commercialization Responsibilities and Efforts. 
22

 
5.2.
Supply. 
23

 
5.3.
Marketing Materials and Corporate Branding 
23

 
5.4.
Sharing of Information 
23

 
5.5.
Option to Develop and Commercialize Additional Formulations 
24

 
5.6.
Developmental Research License 
24

 
5.7.
Non-Competition 
25

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
i
 
 

--------------------------------------------------------------------------------


Execution Version
 
6.        PAYMENTS BY ONO TO
PROGENICS.                                                                                         25
 
6.1.
Upfront License Fee Payment 
25

 
6.2.
Development Milestone Payments 
25

 
6.3.
Commercialization Milestone Payments 
25

 
6.4.
Royalty Payments. 
26

 
6.5.
Reports and Payments. 
27

 
7.        INTELLECTUAL
PROPERTY.                                                                                                                                                                                                                                                                 
29
 
7.1.
Ownership of Intellectual Property. 
29

 
7.2.
Patent Rights. 
30

 
7.3.
Trademarks 
38

 
8.        CONFIDENTIALITY.                                                                                              38
 
8.1.
Confidentiality 
38

 
8.2.
Authorized Disclosure. 
38

 
8.3.
SEC Filings and Other Disclosures 
39

 
8.4.
Public Announcements; Publications. 
39

 
9.        REPRESENTATIONS AND
WARRANTIES.                                                                                        
40
 
9.1.
Representations and Warranties of Each Party 
40

 
9.2.
Additional Representations and Warranties of Progenics 
41

 
9.3.
Additional Representation and Warranty of Ono 
42

 
9.4.
Representation by Legal Counsel 
43

 
9.5.
No Inconsistent Agreements 
43

 
10.      TERM AND
TERMINATION.                                                                                                                                                                                                                                                                  43
 
10.1.
Term
43

 
10.2.
Termination by Progenics.
43

 
10.3.
Termination by Ono.
43

 
10.4.
Effects of Expiration or Termination.
44

 
10.5.
Provision for Insolvency.
48

 
11.      INDEMNIFICATION AND
INSURANCE.                                                                                                                                                                                                                                             
50
11.1.
Indemnification by Ono
50

 
11.2.
Indemnification by Progenics
50

 
11.3.
Procedure
51

 
12.      REGULATORY MATTERS, PRODUCT SAFETY ISSUES, PRODUCT
RECALLS.                                                                                                                                                                         51
 
12.1.
Regulatory Matters.
51

 
12.2.
Medical and Customer Inquiries
52

 
12.3.
Safety Agreement
52

 
12.4.
Product Recalls.
52

 
12.5.
Cost of Recalls
53

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
ii

--------------------------------------------------------------------------------


Execution Version
 
13.      MISCELLANEOUS.                                                                                                                                                                                                                                                                                    53
 
13.1.
Scope of License
53

 
13.2.
Documents and Information
53

 
13.3.
Assignment
53

 
13.4.
Further Actions
54

  13.5. Force Majeure
 54
  13.6. Correspondence and Notices
54
  13.7. Amendment
55
  13.8. Waiver
55
 
13.9. Severability
 55
  13.10. Descriptive Headings
 55
  13.11. Entire Agreement
 55
  13.12. Independent Contractors
 56
  13.13. Counterparts
 56
  13.14. Future Relationships
 56
  13.15. Interpretation
 56
  13.16. No Third Party Rights or Obligations
 56
  13.17. Governing Law
 56
  13.18. Alternative Dispute Resolution; Jurisdiction for Actions Related to
Intellectual Property; Venue; Service of Process
 57
  13.19. Waiver of Jury Trial
 58
  13.20. Dispute Resolution
 58
  13.21. Specific Performance
 59
  13.22. Purchases of Equity Securities
 59
 
13.23.
Exclusion
61

 

 


SCHEDULES


Schedule I                                Chemical Drawing of Compound
Schedule 9.2                                Progenics Disclosure Schedule
Schedule 9.2(A)                                           Owned Progenics Patent
Rights
Schedule 9.2(B)                                           Licensed Progenics
Patent Rights
Schedule 9.2(C)                                           Progenics Third Party
Agreements
Schedule 9.2(D)                                           Exceptions


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
iii

 
 

--------------------------------------------------------------------------------

 
Execution Version



This LICENSE AGREEMENT (the “Agreement”) is made and entered into as of October
16, 2008 (the “Effective Date”), by and between Ono Pharmaceutical Co., Ltd., a
corporation existing under the laws of Japan and having a place of business at
8-2, Kyutaromachi 1-chome, Chuo-ku, Osaka 541-8564, Japan (“Ono”) and Progenics
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware and having a principal place of business at 777 Old Saw
Mill River Road, Tarrytown, NY 10591 (“Progenics”).  Ono and Progenics may each
be referred to herein individually as a “Party” and, collectively, as the
“Parties.”


BACKGROUND
 
A.           Ono is in the business of discovering, developing, manufacturing
and marketing human pharmaceutical products for the Japanese market.
 
B.           Progenics is a biopharmaceutical company focusing on the
development and commercialization of innovative therapeutic products.  Progenics
has developed [*] (“[*]”) for the treatment of opioid-induced constipation
associated with advanced illness.
 
C.           Progenics owns or has rights under certain patents, patent
applications, other valuable technology and know-how relating to [*].
 
D.           Ono and Progenics wish to collaborate regarding the development of
the subcutaneous formulation of [*] for the Japanese market, and Progenics
wishes to grant to Ono, and Ono wishes to receive from Progenics a license to
Develop and Commercialize the subcutaneous formulation of [*] in Japan.
 
E.           Progenics wishes to grant to Ono an option to Develop and
Commercialize Additional Formulations in Japan.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
 
1.  
DEFINITIONS.

 
Capitalized terms not otherwise defined herein shall have the following
meanings:
 
Additional Formulations.  “Additional Formulations” means the oral formulation
of the Compound, the intravenous formulation of the Compound and each other
formulation of the Compound which may be developed by Progenics or Wyeth, as to
which Progenics Controls the Development and Commercialization rights for the
Territory, but excludes the Initial Formulation.
 

1 of 62


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 

--------------------------------------------------------------------------------

 
Execution Version


 
Affiliate(s).  “Affiliate(s)” means, as of any point in time and for so long as
such relationship continues to exist with respect to any Person, any other
Person which controls, is controlled by or is under common control with such
Person.  A Person shall be regarded as in control of another Person if it owns
or controls more than fifty percent (50%) of the equity securities of the
subject Person entitled to vote in the election of directors (or, in the case of
a Person that is not a corporation, for the election of the corresponding
managing authority); provided, however, that the term “Affiliate” shall not
include a Person in which any other Person owns a majority of the ordinary
voting power necessary to elect a majority of the board of directors or other
governing board, but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.
 
API.  “API” means active pharmaceutical ingredient.
 
Calendar Quarter.  “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 or
December 31, for so long as this Agreement is in effect.
 
Calendar Year.  “Calendar Year” means any calendar year.
 
Claim.  “Claim”, when used other than in connection with the contents of a
patent, means any claim, action, cause of action, chose in action, or suit (in
contract or tort or otherwise), litigation, arbitration, investigation,
opposition, hearing, complaint, demand, notice or proceeding to, from, by or
before any arbitrator, court, administrative organization, or other governmental
authority or other Person.
 
Collaboration.  “Collaboration” means the Development and Commercialization
activities of Ono in the Territory, and the supporting activities of Progenics
to be agreed upon by the Parties, or as expressly set forth herein, for such
Development and Commercialization under this Agreement.
 
Combination Product.  “Combination Product” means any Product that contains the
Compound as an active ingredient together with one or more other active
ingredients and is sold for a single invoiced price, e.g., where the Compound is
packaged for sale together with one or more other compounds or biologic products
as an active ingredient (either as a single fixed dose or as separate doses).
 
Commercialization.  “Commercialization” means all activities related to the
commercial exploitation of any Product, including the manufacture, supply, use,
importation, exportation, marketing, promotion, distribution, pre-launch,
launch, sale and offering for sale of the Product.  When used as a verb,
“Commercialize” or “Commercializing” means to engage in Commercialization.
 
Commercially Reasonable Efforts.  “Commercially Reasonable Efforts” means
efforts and resources normally used by the Party required to use such efforts
and resources for a product, proposed product or technology owned by it or to
which it has rights, which is of similar commercial potential at a similar stage
in its development or product life, (i) taking into account issues of: [*].
 
2 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Committee.  “Committee” means the JSC, JDC, and/or JCC as the context requires.
 
Compound.  “Compound” means [*], which is chemically defined as [*], and its
pharmacologically acceptable salts, together with their solvates, hydrates,
hemihydrates, metabolites, pro-drugs, esters, and, if applicable, any isomers or
racemates thereof[*].  The “Compound” does not include the Excluded
Molecules.  A chemical drawing of [*] is attached as Schedule I.
 
Confidential Information.  “Confidential Information” means, with respect to
each Party, any non-public proprietary data, information or materials that
belongs in whole or in part to, or is controlled by, such Party or its
Affiliates and information otherwise designated by such Party as Confidential
Information of such Party hereunder.
 
Control or Controlled.  “Control” or “Controlled” means with respect to any
material, item of information, or intellectual property right, the possession,
whether by ownership or license, of the right to grant a license with respect
thereto.
 
Controlling Affiliate.  “Controlling Affiliate” means an Affiliate that controls
(as such term is used in the definition of Affiliate) Progenics.
 
Development.  “Development” means all activities related to the development of
any Product and obtaining Regulatory Approval for a Product, including all
activities related to research, development, preclinical testing, stability
testing, toxicology, formulation, product line-extensions, clinical trials,
regulatory affairs, statistical analysis, report writing, manufacturing process
and scale up, qualification and validation activities, product life-cycle
management, quality assurance/quality control development and regulatory filing
creation and submission related to obtaining Regulatory Approval for the
Product.  When used as a verb, “Develop” or “Developing” means to engage in
Development.
 
Drug Price Approval.  “Drug Price Approval” means National Health Institute
(NHI) price approval, or any comparable price approval by the Japanese national
government or the government of any prefecture in the Territory.
 
Excluded Molecules.  “Excluded Molecules” means [*], chemically defined as [*],
and its pharmacologically acceptable salts, together with their solvates,
hydrates, hemihydrates, metabolites, pro-drugs, esters, and, if applicable, any
isomers or racemates thereof[*].
 
FDA.  “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
 
3 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Field.  With respect to any Product, “Field” means all prophylactic or
therapeutic pharmaceutical uses of such Product for the diagnosis, treatment or
prevention of disease in humans.
 
First Commercial Sale.  “First Commercial Sale” means, with respect to any
Product and with respect to the Territory, the first sale of such Product to a
Third Party in the Territory after such Product has been granted Regulatory
Marketing Approval by a Regulatory Authority in the Territory.
 
[*]
 
FTE Rate. “FTE Rate” means the hourly rate of [*] per hour for certain
activities that Ono requests Progenics to perform under the Collaboration. This
hourly rate shall apply to Progenics activities during Calendar Year 2008, and
will be adjusted at the beginning of each subsequent Calendar Year from the
prior year amount by the change in the United States Department of Labor Bureau
of Labor Statistics Consumer Price Index- All Urban Consumers during the prior
year.
 
GAAP.  “GAAP” means Japanese Accounting Standards as defined from time-to-time
by the Accounting Standards Board of Japan, Financial Accounting Standards
Foundation and generally accepted accounting principles consistently applied in
Japan.
 
Generic Product.  “Generic Product” means any Product sold by a Third Party in
the Territory:
 
(i) for which Regulatory Marketing Approval and Drug Price Approval have been
obtained in the Territory by a Third Party;
 
(ii) which is authorized to be sold for an indication for which Ono or its
Affiliates (or a permitted sublicensee hereunder) has obtained Regulatory
Marketing Approval and Drug Price Approval in the Territory; and
 
(iii) which is sold after the end of the [*] Royalty Period.
 
Generic Product Market Share.  “Generic Product Market Share” means, for any
Calendar Quarter, with respect to any Product, [*], where:
 
[*].  Generic Product sales shall be determined using independent market data
published by IMS or its successor (provided such data is generally comparable to
that provided by IMS with respect to the Territory as of the Effective Date) or
another mutually agreed provider of independent market data.
 
GMP.  “GMP” means the laws and regulations of the Territory where the Compound
and/or any Product is manufactured and which relate to the manufacture of the
Compound and/or any Product, including but not limited to the current Good
Manufacturing Practices as specified in any applicable laws, rules, regulations
and guidelines in the Territory and/or any other relevant jurisdiction.
 
4 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Initial Formulation.  “Initial Formulation” means the subcutaneous formulation
of the Compound.
 
[*] Royalty Period.  “[*] Royalty Period” means with respect to a Product, the
period of time beginning [*] and extending until the later of (i) [*], or (ii)
[*].
 
IND.  “IND” means an investigational new drug application, clinical study
application, clinical trial exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformity with the requirements of such Regulatory
Authority.
 
Japanese Regulatory Authority.  “Japanese Regulatory Authority” means the
Regulatory Authority authorized to grant Regulatory Marketing Approval in the
Territory.
 
JCC.  “JCC” means the Joint Commercialization Committee established in
accordance with Section 3.4 (Joint Commercialization Committee (JCC)).
 
JDC.  “JDC” means the Joint Development Committee established in accordance with
Section 3.3 (Joint Development Committee (JDC)).
 
Joint Know-How.  “Joint Know-How” means any Know-How made or created in the
course of the Collaboration jointly by (i) employees or agents of Progenics or
any of its Affiliates, and (ii) employees or agents of Ono or any of its
Affiliates.
 
Joint Patent Rights.  “Joint Patent Rights” means any Patent Rights related to
any invention, development or discovery made or created in the course of the
Collaboration jointly by (i) employees or agents of Progenics or any of its
Affiliates, and (ii) employees or agents of Ono or any of its Affiliates, as
determined in accordance with Section 7.1.1 (Inventorship).
 
Joint Technology.  “Joint Technology” means the Joint Know-How and the Joint
Patent Rights.
 
JSC.  “JSC” means the Joint Steering Committee established in accordance with
Section 3.2 (Joint Steering Committee (JSC)).
 
Know-How.  “Know-How” means any confidential unpatented or unpatentable
invention, development, discovery, technology, cell line, biological material,
compound, probe, sequence, technical information, method, biological material,
or other confidential information or material.
 
Licensed Activit(y/ies).  “Licensed Activit(y/ies)” means, collectively, the
Development and Commercialization of any Product in the Territory, the practice
of any Progenics Technology or Joint Technology or the exercise of any other
right granted by Progenics to Ono under this Agreement, in each case to the
extent permitted under this Agreement.
 
5 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
[*]
 
NDA.  “NDA” means a New Drug Application that is filed with the FDA to formally
propose that the FDA approve a new drug for sale and marketing in the United
States, or an equivalent application or submission.
 
Net Sales.  “Net Sales” means the gross amounts invoiced (“Gross Sales”) for
sales of all Products by Ono and its Affiliates and its permitted sublicensees
(each, a “Selling Person”) to Third Parties, less the following deductions, in
each case to the extent specifically related to a Product and taken by the
Selling Person or otherwise paid for or accrued by the Selling Person
(“Permitted Deductions”):
 
(i)           trade, cash, promotional and quantity discounts, and wholesaler
fees;
 
(ii)           taxes on sales (such as excise, sales or use taxes or value added
taxes) to the extent imposed upon and paid directly with respect to the sales
price (and excluding national, sales or local taxes based on income);
 
(iii)           freight, insurance, packing costs and other transportation
charges for the Product [*];
 
(iv)           amounts repaid or credits taken by reason of damaged goods,
rejections, defects, expired dating, recalls, returns or because of retroactive
price changes;
 
(v)           charge back payments, rebates and returns granted to (a) managed
healthcare organizations, (b) federal, state and/or provincial and/or local
governments or other agencies, (c) purchasers and reimbursers, or (d) trade
customers, including, without limitation, wholesalers and chain and pharmacy
buying groups, all only to the extent permitted by applicable law and
regulations;
 
(vi)           [*]; and
 
(vii)           documented customs duties actually paid by the Selling Person.
 
A quantity of Product not in excess of the industry standard provided by Ono or
its Affiliates, free of charge, for administration to patients enrolled in
clinical trials or distributed at no charge to eligible patients shall not be
included in Net Sales, provided that Ono and its Affiliates receive no cash
consideration from such clinical trials or such use of Product.
 
It is understood that accruals taken as a deduction against Net Sales will be
periodically reviewed by Ono in accordance with GAAP and if any accrual is
reversed by Ono a corresponding credit will be made to Net Sales in the period
in which the reversal is made.
 
6 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Bundling
 
Any bundling of the Product is subject to prior JSC review and written
approval.  Where a Product is “bundled” for sale together with one or more other
products or is offered as a “loss leader” to encourage the sale of one or more
other product(s), Net Sales of such Product shall be [*] by Ono or its
Affiliates (less the Permitted Deductions) [*], which [*].
 
Combination Sales
 
If a Product is sold as a Combination Product (a “Combination Sale”), the Net
Sales for such Combination Product shall be the portion of such Combination Sale
allocable to the Compound determined as follows:
 
Except as provided below, the Net Sales amount for a Combination Sale shall
equal the [*], where:
 
[*].
 
Where the calculation of Net Sales resulting from a Combination Sale in the
Territory cannot be determined by the foregoing method, the calculation of Net
Sales for such Combination Sale shall be [*].
 
EXCEPT THAT the Net Sales of a Combination Product shall not be reduced by any
fraction if:
 
(i)           [*];
 
(ii)           [*]; and
 
(iii)           [*].
 
The foregoing adjustments shall, in the event there is more than one active
ingredient in addition to the Compound, in addition to a Product, included in a
Combination Product, apply mutatis mutandis.
 
Ono Collaboration Know-How.  “Ono Collaboration Know-How” means any Know-How
relating to the Collaboration or the Compound or any Product, Controlled as of
the Effective Date or at any time during the Term by Ono or its Affiliates, that
is made or created in the course of the Collaboration solely by employees or
agents of Ono or any of its Affiliates.
 
Ono Collaboration Patent Rights.  “Ono Collaboration Patent Rights” means any
Patent Right Controlled by Ono or its Affiliates that claims inventions invented
solely by employees or agents of Ono or any of its Affiliates (as determined in
accordance with Section 7.1.1 (Inventorship)) arising out of the Collaboration
that, if issued, would be infringed by an unlicensed Third Party’s manufacture,
use, sale, importation, development or commercialization of the Compound or any
Product.
 
7 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Ono Collaboration Technology.  “Ono Collaboration Technology” means Ono
Collaboration Know-How and Ono Collaboration Patent Rights.
 
Ono Fiscal Year.  “Ono Fiscal Year” shall mean each successive period of twelve
(12) months commencing on April 1 of a Calendar Year and ending on March 31 of a
Calendar Year.
 
Ono Independent Patent Rights.  “Ono Independent Patent Rights” means any Patent
Right Controlled by Ono or its Affiliates that, if issued, would be infringed by
an unlicensed Third Party’s manufacture, use, sale, importation, development or
commercialization of the Compound or any Product, other than the Progenics
Patent Rights, the Joint Patent Rights, the Wyeth Collaboration Patent Rights,
the Wyeth Collaboration Joint Patent Rights and the Ono Collaboration Patent
Rights.
 
Outside Contractor.  “Outside Contractor” means any Person contracted by Ono to
provide products or services relating to the Collaboration, including contract
manufacturing services, clinical services or regulatory services that contribute
to the performance of its responsibilities under the Development Plan or that
result in any work product or other information that Progenics or Ono could
include or might reasonably be expected to include in any document or report,
including, a Registrational Filing, submitted to a Regulatory Authority or
subject to review by a Regulatory Authority.
 
Partial Termination Agreement.  “Partial Termination Agreement” means that
certain Partial Termination Agreement of even date herewith by and among the
parties to the Wyeth Agreement providing for the partial termination of the
Wyeth Agreement with respect to the Territory.
 
Patent Rights.  “Patent Rights” means any and all (i) United States or
non-United States patents, (ii) United States or non-United States patent
applications, including, without limitation, all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon, (iii) United States or non-United States
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including supplementary
protection certificates or the equivalent thereof, and (iv) other forms of
government-issued rights substantially similar to any of the foregoing.
 
Patent Term Extension.  “Patent Term Extension” shall mean any extension of
Patent Rights that may be granted by any patent office or regulatory office,
including supplemental protection certificates (“SPCs”).
 
Person.  “Person” means any individual or legal entity.
 
8 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Phase 3 Clinical Trial.  “Phase 3 Clinical Trial” means a human clinical study
in Phase III as specified in the ICH E8 Guidelines.
 
[*] Royalty Period.  “[*] Royalty Period” means the period of time following the
expiration of the [*] Royalty Period and extending until [*].
 
Product.  “Product” means a pharmaceutical product containing the Initial
Formulation, including a Combination Product.
 
Progenics Know-How.  “Progenics Know-How” means Know-How Controlled by Progenics
or its Affiliates as of the Effective Date or at any time during the Term which
relates to the Initial Formulation or a Product or to the use of the Initial
Formulation or a Product.  For the purposes hereof, “Progenics Know-How” does
not include Wyeth Collaboration Know-How, Wyeth Collaboration Joint Know-How, or
Know-How Controlled by a Third Party which becomes an Affiliate of Progenics
pursuant to a transaction or series of related transactions as a result of which
such Third Party is able to elect a majority of the members of the board of
directors of Progenics (or its successor company) or any of its Controlling
Affiliates (a "Controlling Third Party") to the extent such Controlling Third
Party's Know-How was Controlled by such Controlling Third Party (and not by
Progenics) prior to the completion of such transaction or series of related
transactions.
 
Progenics Patent Rights.  “Progenics Patent Rights” means any Patent Right in
the Territory Controlled by Progenics or its Affiliates as of the Effective Date
or at any time during the Term that relates to, claims, or if issued, would be
infringed by an unlicensed Third Party’s manufacture, use, sale, importation,
development or commercialization of the Initial Formulation or any Product.  For
the purposes hereof, “Progenics Patent Rights” does not include Wyeth
Collaboration Patent Rights, Wyeth Collaboration Joint Patent Rights or Patent
Rights Controlled by a Controlling Third Party to the extent such Controlling
Third Party's Patent Rights were Controlled by such Controlling Third Party (and
not by Progenics) prior to the completion of such transaction or series of
related transactions.  Progenics Patent Rights in the Territory as of the
Effective Date are identified on Schedule 9.2(A) and (B).
 
Progenics Technology.  “Progenics Technology” means the Progenics Know-How and
the Progenics Patent Rights.
 
Progenics Third Party Agreement.  “Progenics Third Party Agreement” means any
agreement in effect as of the Effective Date under which Progenics or any of its
Affiliates is granted any license or otherwise has any rights or interests under
any Progenics Technology or which relates to the supply or clinical study of the
Initial Formulation or any Product in the Territory, including the agreements
listed in Schedule 9.2(C) under the heading “Progenics Third Party Agreements.”
 
ProNev. “ProNev” means Progenics Pharmaceuticals Nevada, Inc., a corporation
organized and existing under the laws of the State of Nevada and having a
principal place of business at 777 Old Saw Mill River Road, Tarrytown, NY 10591,
USA and a direct, wholly-owned subsidiary of Progenics.
 
9 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Recall.  “Recall” means, with respect to any pharmaceutical product, a “recall”
or a “product withdrawal” or a “stock recovery” or any similar term as utilized
by any Regulatory Authority under such Regulatory Authority’s procedures
regarding the recall of pharmaceutical products, as the same may be amended from
time to time, and shall include any post-sale warning or mailing of information
regarding such product, including any warnings or mailings described in the
Regulatory Authority’s product recall procedures.
 
Registrational Filing.  “Registrational Filing” means an application submitted
to the Regulatory Authority in the Territory seeking a Regulatory Marketing
Approval.
 
Regulatory Approval.  “Regulatory Approval” means the technical, medical and
scientific licenses, registrations, authorizations and approvals of any
Regulatory Authority necessary for the development, clinical testing, commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export or sale of a drug product in a regulatory jurisdiction, including INDs,
Registrational Filings, supplements and amendments, pre- and post- approvals,
Drug Price Approval, labeling approvals, and drug master files.
 
Regulatory Authority.  “Regulatory Authority” means any national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity involved in the granting of a Regulatory Approval,
including the Japanese Regulatory Authority.
 
Regulatory Marketing Approval.  “Regulatory Marketing Approval” means a
Regulatory Approval authorizing the marketing of a Product in the Territory for
any indication.  For the sake of clarity, Regulatory Marketing Approval shall be
deemed to have occurred when the Regulatory Authority sends a notification of
such Regulatory Marketing Approval to the applicant seeking Regulatory Marketing
Approval.
 
Sublicense.  “Sublicense” means, directly or indirectly, to sublicense, grant
any other right with respect to, or agree not to assert, any right licensed to
Ono under this Agreement. When used as a noun, “Sublicense” means any agreement
to Sublicense.
 
Territory.  “Territory” means the country of Japan (Nihon/Nippon Koku).
 
Third Party.  “Third Party” means any Person other than Ono, Progenics or their
respective Affiliates or permitted sublicensees.
 
Title 11.  “Title 11” shall have the meaning set forth in Section 10.5.2 (Effect
on Licenses).
 
Valid Claim.  “Valid Claim” means a claim of a patent application or an issued
and unexpired patent that has not been held unpatentable, revoked, unenforceable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
that has not been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise. If a claim of a pending patent application has not
issued as a claim of an issued patent within [*] years after the earliest
priority date for such claim, such claim shall cease to be a Valid Claim unless
and until such claim becomes an issued claim of an issued patent.
 
10 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Wyeth.  “Wyeth” means Wyeth, a Delaware corporation.
 
Wyeth Agreement.  “Wyeth Agreement” means the License and Co-Development
Agreement by and among Wyeth, Wyeth Whitehall Pharmaceuticals, Inc., Wyeth
Ayerst Lederle, Inc., Progenics and ProNev, dated as of December 23, 2005,
providing for a collaboration of the parties thereto (the “Wyeth
Collaboration”).
 
Wyeth Collaboration Know-How.  “Wyeth Collaboration Know-How” means the “Wyeth
Collaboration Know-How” as such term is defined in the Wyeth Agreement, as and
to the extent such rights subsist in the Territory and as and to the extent
Controlled by Progenics or its Affiliates as of the Effective Date or at any
time during the Term, which relates to the Initial Formulation or a Product or
to the use of the Initial Formulation or a Product.
 
Wyeth Collaboration Patent Rights.  “Wyeth Collaboration Patent Rights” means
the “Wyeth Collaboration Patent Rights” as such term is defined in the Wyeth
Agreement, as and to the extent such rights subsist in the Territory and as and
to the extent Controlled by Progenics or its Affiliates as of the Effective Date
or at any time during the Term, which relates to the Initial Formulation or a
Product or to the use of the Initial Formulation or a Product.
 
Wyeth Collaboration Joint Know-How.  “Wyeth Collaboration Joint Know-How” means
the “Joint Know-How” as such term is defined in the Wyeth Agreement, as and to
the extent such rights subsist in the Territory and as and to the extent
Controlled by Progenics or its Affiliates as of the Effective Date or at any
time during the Term, which relates to the Initial Formulation or a Product or
to the use of the Initial Formulation or a Product.
 
Wyeth Collaboration Joint Patent Rights.  “Wyeth Collaboration Joint Patent
Rights” means the “Joint Patent Rights” as such term is defined in the Wyeth
Agreement, as and to the extent such rights subsist in the Territory and as and
to the extent Controlled by Progenics or its Affiliates as of the Effective Date
or at any time during the Term, which relates to the Initial Formulation or a
Product or to the use of the Initial Formulation or a Product.
 
Additional Definitions.  Definitions for each of the following defined terms are
set forth in the section of this Agreement indicated below:
 
11 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Execution Version
 

Definition
Section / Definition
1Q
6.5.2(a)
1Q Royalty
6.5.2(a)
2Q
6.5.2(b)
2001 Agreement
2.4
3Q
6.5.2(c)
4Q
6.5.2(d)
Action Party
7.2.7(c)
Additional Formulation Option
5.5.1
Agreement
Introduction
Controlling Third Party
Progenics Kow-How
Combination Sale
Net Sales
Commercialization Payments
6.3
Commercialization Plan
3.4.3
Debtor Party
10.5.1
December 31 YTD Royalties
6.5.2(c)
Development Milestone
6.2
Development Milestone Payments
6.2
Development Plan
4.1
Disclosing Party
8.1
Effective Date
Introduction
Exchange Act
13.22.1(a)
[*]
3.1.3
Full Ono Fiscal Year Royalties
6.5.2(d)
Gross Sales
Net Sales
Indemnified Party
11.3
Indemnifying Party
11.3
Inventions
2.4
Liability
11.1
Licensed Progenics Patent Rights
9.2(a)
Negotiation Period
5.5.2
Net Combination Sale Amount
Net Sales
Non-Debtor Party
10.5.1
Ono
Introduction
Ono Indemnified Party
11.2
Option Period
5.5.1
Owned Progenics Patent Rights
9.2(a)
Party
Introduction
Parties
Introduction
Party Vote
3.1.3
Permitted Deductions
Net Sales
Progenics
Introduction
Progenics Indemnified Party
11.1
Receiving Party
8.1
Responsible Executive
13.20
[*]
Background
SEC
13.22.1(b)
Selling Person
Net Sales
September 30 YTD Royalties
6.5.2(b)
SPC
Patent Term Extension
Sued Party
7.2.8(c)
Term
10.1
Third Party IP Rights
7.2.8(b)
Third Party License
6.4.3
Title 11
10.5.2
University
2.4
Working Group
3.5
Wyeth Collaboration
Wyeth Agreement

 
12 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
2.  
LICENSE GRANTS AND RELATED MATTERS.

 
2.1. License from Progenics to Ono.  Subject to the terms and conditions of this
Agreement, Progenics hereby grants to Ono in the Field (i) an exclusive license,
even as to Progenics, under the Progenics Technology and Progenics’ interest in
the Joint Technology and the Wyeth Collaboration Joint Patent Rights and Wyeth
Collaboration Joint Know-How, and (ii) a nonexclusive license under the Wyeth
Collaboration Patent Rights, Wyeth Collaboration Know-How and Wyeth’s interest
in the Wyeth Collaboration Joint Patent Rights and Wyeth Collaboration Joint
Know-How, in each case with the right to Sublicense the foregoing rights solely
as set forth in Section 2.2 (Sublicenses), to make, have made, use, Develop,
sell, offer to sell, have sold, import, and otherwise exploit and Commercialize
Products in the Territory, provided that the foregoing grant shall consist
solely of Know-How and Patent Rights subsisting in the Territory.  Ono shall
also have the right, subject to the written approval of Progenics on a
country-by-country, manufacturer-by-manufacturer basis, which approval shall not
be unreasonably withheld, to have the API or finished goods for any Product made
for Ono by one or more Third Party manufacturers outside the Territory, solely
for the purpose of selling Products in the Territory.  Ono acknowledges that
with respect to those Progenics Patent Rights that are Controlled by Progenics
pursuant to Progenics Third Party Agreements, the license granted in this
Section is subject to the rights of the Progenics Third Party licensors under
such Progenics Third Party Agreements.  Ono will not sell the Compound or any
Product (a) outside of the Territory; or (b) to any Third Party that Ono knows
or should know, with the exercise of reasonable diligence and prudence, intends
to sell the Compound or any Product outside of the Territory.
 
2.2. Sublicenses.  Ono shall have the right to grant Sublicenses of any and all
rights granted to Ono under this Agreement to its Affiliates in the Territory,
with the prior approval by Progenics, which shall not be unreasonably withheld
or delayed, subject to the execution and delivery of any such Affiliate of a
Sublicense agreement consistent with the terms and conditions of this Agreement
and reasonably satisfactory to Progenics.  Except as otherwise set forth in this
Section 2.2 (Sublicenses), Ono shall not have the right to grant Sublicenses of
any rights granted to Ono to any Third Parties without the prior written
approval of Progenics, which approval may be withheld for any reason or no
reason.
 
13 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
2.3. Sen-yo Jisshiken Tohroku/Tsujyo Jisshiken Tohroku.  Upon Ono’s request,
Progenics shall make Commercially Reasonable Efforts to cause Wyeth and/or
Progenics Third Party licensors of Progenics Third Party Agreements including
the University of Chicago and/or Wyeth to register “Sen-yo Jisshiken Tohroku”
for Progenics to the extent Progenics is granting exclusive rights to Ono
hereunder and/or “Tsujyo Jisshiken Tohroku” for Progenics to the extent
Progenics is granting a non-exclusive rights to Ono hereunder.  In the event
such Sen-yo Jisshiken Tohroku and/or Tsujyo Jisshiken Tohroku for Progenics is
registered by Wyeth and/or Progenics Third Party licensors, then Progenics shall
transfer or assign such registration to Ono, in order to make Ono enjoy a
position of an exclusive licensee, to the extent Progenics is granting exclusive
rights to Ono hereunder, and/or a non-exclusive licensee, to the extent
Progenics is granting non-exclusive rights to Ono hereunder, subject to this
Agreement, with respect to Wyeth Collaboration Patent Rights and Wyeth
Collaboration Joint Patent Rights and/or such Progenics Third Party licensor’s
patents and patent applications which are represented as Progenics Patent Rights
in accordance with the patent law of Japan; provided, however, that Ono shall
promptly ask Wyeth and/or Progenics Third Party licensors, through Progenics, to
cancel such registration of Sen-yo Jisshiken Tohroku and/or Tsujyo Jisshiken
Tohroku in cooperation with Ono in the event of early termination for any reason
pursuant to Section 10 of this Agreement (except to the extent that Ono
continues to have the license granted by Progenics in spite of the early
termination or in accordance with the provision of Section 2.7 (Fully Paid-Up,
Royalty Free License)) or in the event that Ono ceases to sell Product during
the Term for any reason.  In the event that Wyeth and/or a Progenics Third Party
licensor decides to register Sen-yo Jisshiken Tohroku and/or Tsujyo Jisshiken
for Progenics, Ono shall, subject to this Agreement, carry out, at Ono’s sole
expense and in cooperation with Progenics and Wyeth and/or Progenics Third Party
licensor, actual proceedings with regard to such registration and transfer of
Sen-yo Jisshiken Tohroku and/or Tsujyo Jisshiken for Progenics.  Any
representative, confirmatory or redacted agreement, executed for the
administrative purpose of registering Ono's license rights hereunder, shall not
be construed to have been executed for any purpose other than to effect
registration, and shall not in any way affect the Parties’ respective rights and
obligations under this Agreement.
 
2.4. Participation in Progenics’ Right of First Refusal.  The Parties hereby
acknowledge that Progenics has been granted, pursuant to that certain letter
agreement (the “2001 Agreement”) dated as of September 20, 2001 by and among the
University of Chicago, on behalf of itself and its affiliate ARCH Development
Corporation (the “University”), and Progenics, a right of first refusal to
negotiate a license with respect to certain inventions Controlled by the
University (collectively, “Inventions”).  Progenics shall (i) promptly give Ono
written notice of any Inventions that are subject to Progenics’ right of first
refusal under the 2001 Agreement of which Progenics becomes aware and (ii) if
Progenics determines to enter into a license with the University to license any
such Inventions, offer Ono an opportunity to participate, on terms reasonably
satisfactory to Progenics and Ono, in such license.
 
14 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
2.5. License from Ono to Progenics.  Ono hereby grants to Progenics a
non-exclusive license under the Ono Collaboration Patent Rights and the Ono
Collaboration Know-How, and a non-exclusive license under Ono’s interest in the
Joint Patent Rights and Ono’s interest in the Joint Know-How, in each case with
a right to sublicense, to research, make, have made, manufacture, have
manufactured, use, develop, sell, offer to sell or use, have sold, market,
promote, import, export, and otherwise exploit and commercialize the Compound
and/or any products containing the Compound outside the Territory, without any
compensation or royalty relating thereto during the Term.  Progenics shall
timely notify Ono of any sublicenses.  An agreement with any sublicensee shall
provide that such sublicense is consistent with and subject to the material
terms and conditions of this Agreement, including without limitation the
material obligations of Progenics hereunder.
 
2.6. Non-Exclusive License Grant.
 
2.6.1. Non-Exclusive License from Progenics to Ono.  In the event that the
exercise by Ono or its Affiliates of the rights granted by Progenics in Section
2.1 (License from Progenics to Ono) above would infringe any Patent Rights
Controlled by Progenics or its Affiliates, and which Patent Rights are not
covered by the grants in Section 2.1 (License from Progenics to Ono), Progenics
hereby grants to Ono and its Affiliates during the Term, to the extent Progenics
is legally able to do so, a non-exclusive, royalty-free license in the Territory
under such Patent Rights solely to the extent necessary for Ono and its
Affiliates to exploit the rights granted to Ono and its Affiliates under Section
2.1 (License from Progenics to Ono) of this Agreement, and subject to the same
reservations of rights of Progenics.
 
2.6.2. Non-Exclusive License from Ono to Progenics.  In the event that the
exercise by Progenics, its Affiliates, licensees, including Wyeth, or
sublicensees of the rights granted by Ono in Section 2.5 (License from Ono to
Progenics) would infringe any Patent Rights Controlled by Ono or its Affiliates,
and which Patent Rights are not covered by the grant in Section 2.5 (License
from Ono to Progenics), Ono hereby grants to Progenics, its Affiliates,
licensees and sublicensees to the extent Ono is legally able to do so, a
non-exclusive, sublicensable, royalty-free license outside the Territory under
such Patent Rights solely to the extent necessary for Progenics, its Affiliates,
licensee and sublicensees to exploit the rights granted to Progenics and its
Affiliates under Section 2.5 (License from Ono to Progenics) of this Agreement
and subject to the same reservations of rights of Ono.
 
2.6.3. Non-Assertion by Ono.  Ono shall not assert any Ono Independent Patent
Rights against Progenics, its Affiliates or its licensees or sublicensees
relating to the Development, Commercialization or other exploitation of the
Compound or any product containing the Compound outside the Territory.
 
2.7. Fully Paid-Up, Royalty Free License.  After expiration of the Term for any
Product the license granted to Ono under Section 2.1 (License from Progenics to
Ono) and Section 2.6.1 (Non-Exclusive License from Progenics to Ono) with
respect to such Product shall be a fully paid-up, perpetual, non-exclusive,
irrevocable, royalty-free license.  After expiration of the Term for any Product
the license granted to Progenics under Section 2.5 (License from Ono to
Progenics) shall become a fully paid-up, perpetual, non-exclusive, irrevocable,
sublicenseable, royalty-free license; provided, however, in the event Progenics
desires to obtain an exclusive license under Ono Collaboration Patent Rights
and/or Joint Patent Rights, the Parties shall negotiate in good faith the terms
and conditions of such licenses.
 
15 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
2.8. Progenics Third Party Agreements.  Progenics shall exercise its rights
under the Progenics Third Party Agreements in a manner that is as consistent as
possible with the terms of this Agreement in consultation with and as reasonably
requested by Ono.
 
2.9. Know-How Disclosure and Transfer.  Commencing promptly after the Effective
Date, Progenics shall disclose the then existing Progenics Know-How and then
existing Know-How included in the Wyeth Collaboration Know-How and the Wyeth
Collaboration Joint Know-How to Ono necessary for the Collaboration.  During the
Term, Progenics shall promptly disclose to Ono all Progenics Know-How, Know-How
included in the Wyeth Collaboration Know-How and Wyeth Collaboration Joint
Know-How and Joint Know-How that is developed by Progenics or otherwise comes
into Progenics’ Control necessary for the Collaboration, except for Know-How
related exclusively to the Excluded Molecules.  Furthermore, during the Term,
Ono shall promptly disclose to Progenics any Joint Know-How and Ono
Collaboration Know-How.  Disclosure of Know-How by Progenics as provided in this
Section 2.9 (Know-How Disclosure and Transfer) shall be accomplished through:
(i) [*]; and (ii) [*].  [*].
 
2.10. Costs of Assistance.  Progenics shall perform the activities it is
required to perform under Section 2.9 (Know-How Disclosure and Transfer),
Article 3 (Governance of Collaboration), Section 5.2.2 (Transfer of
Manufacturing Know-How) and Article 7 (Intellectual Property), except as
otherwise specifically provided therein, at no charge to Ono.  If Ono shall
request that Progenics perform any other activities in connection with the
Collaboration or the Commercialization and Development of the Initial
Formulation or any Product, then Ono shall reimburse Progenics for any and all
costs Progenics incurs, including out-of-pocket costs (including travel) and
personnel costs at the FTE Rate. Ono shall reimburse Progenics for such costs
within thirty (30) days of Ono’s receipt of an invoice therefor accompanied by
reasonable documentation.  Without limiting the generality of the foregoing,
Progenics, upon Ono's request, shall use Commercially Reasonable Efforts to
prepare reports, analyze data, produce materials not covered by Section 2.9
(Know-How Disclosure and Transfer) and review Ono documents only in case such
review is specifically requested by Ono, subject to payment of costs as provided
in this Section 2.10 (Cost of Assistance).
 
2.11. No Implied Rights.  Except as expressly provided in this Agreement,
neither Party shall be deemed to have granted the other Party any license or
other right with respect to any intellectual property of such Party.
 
16 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
3.  
GOVERNANCE OF COLLABORATION

 
3.1. Management of the Collaboration and General Committee Procedures.
 
3.1.1. Overview.  A Joint Steering Committee as defined in Section 3.2 (Joint
Steering Committee), a Joint Development Committee as defined in Section 3.3
(Joint Development Committee) and a Joint Commercialization Committee as defined
in Section 3.4 (Joint Commercialization Committee) shall be established.  Each
Committee shall have the responsibilities and authority allocated to it in this
Section 3 (Governance of Collaboration) and elsewhere in this Agreement.  The
following procedures shall apply to the Committees under this Agreement.
 
3.1.2. Meetings.  Each Committee shall hold meetings at such times as it elects
to do so, but in any event the JSC shall meet no less than twice per year until
Japanese Regulatory Marketing Approval, and once per year thereafter, with
additional meetings to be called by either co-chairperson of the JSC on an
ad-hoc basis and held face-to-face, by telephone, by video or Webex, as they
reasonably agree. At least one meeting of the JSC each year shall be held
face-to-face.  The JDC shall meet no less than twice annually, face-to-face, by
telephone, by video or Webex, with additional meetings to be called by either
co-chairperson of the JDC on an ad-hoc basis.  The JCC shall meet, commencing
upon formation under Section 3.4.1 (Formation of JCC), no less than twice
annually, with additional meetings to be called by either co-chairperson of the
JCC or, as necessary, Progenics on an ad hoc basis.  JCC meetings may be held
face-to-face, by teleconference, video or Webex, as determined by the Committee
chairpersons.  Venue of the meetings of each Committee shall alternate between
the premises of the Parties, if not held by telephone, video or Webex, unless
the Parties agree otherwise.  Other employees of each Party involved in the
Development, Commercialization or intellectual property protection of the
Product may attend meetings of such Committee as non-voting participants with
the permission of the co-chairpersons.  [*]
 
3.1.3. Decision Making.  Each Party’s designees on the JSC, JDC and JCC shall,
collectively, have one (1) vote (the “Party Vote”) on all matters brought before
the respective Committee.  Except as expressly provided in this Section 3.1.3
(Decision Making), each of the JSC, JDC and JCC shall decide as to all matters
within its jurisdiction by unanimous Party Vote; provided, however, that no such
Committees shall have the authority to amend or modify, or waive compliance
with, this Agreement, and, provided further, that the Party Vote of each Party
shall be subject to the approval of such Party’s management.  In the event that
a Party’s management does not concur with the Party Vote of such Party, such
Party shall notify the other Party in writing (which may be by email) of such
disapproval within [*] days after the Party Vote, but as promptly as
possible.  In the event that a Party does not give notice of its disapproval of
any Committee decision as provided for herein, such Party shall be deemed to
have ratified any such Committee decision.  In the event of a tie Party Vote of
the designees of Ono and Progenics on the JDC or JCC as to matters within the
jurisdiction of such Committees, or in the event a Party’s management does not
approve of the vote cast, the co-chairpersons of the JDC or JCC shall refer the
matter to the JSC for resolution.  In the event that such a matter cannot be
resolved by the JSC within [*] days of it being referred to the JSC, or in the
event of a tie Party Vote of the designees of Ono and Progenics on the JSC with
respect to any other matter within the JSC’s jurisdiction, the co-chairpersons
of the JSC shall refer the matter to [*].  In the event that such matters cannot
be resolved by these executives after good faith negotiations within [*] days,
then the matter shall be referred to the [*].  If after good faith discussions
by [*], agreement cannot be reached within [*] days, then [*] shall decide upon
a mechanism to resolve the matter.
 
17 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
3.1.4. Meeting Agendas.  Each Party will have an equal right to place items on
the JSC, JDC and JCC agendas through the co-chairperson of the JSC, JDC or JCC
designated by such Party.  Each Party will disclose to the other Party its
proposed agenda items along with appropriate information at least [*] days in
advance of each Committee meeting; provided, however, that under exigent
circumstances requiring JSC, JDC or JCC input, a Party may provide its agenda
items for a JSC, JDC or JCC meeting to the other Party within a lesser period of
time in advance of the meeting, or may propose that there not be a specific
agenda for a particular JSC, JDC or JCC meeting, so long as the other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such JSC, JDC or JCC meeting.
 
3.2. Joint Steering Committee (JSC).
 
3.2.1. Formation and Purpose.  Within fifteen (15) days after the Effective
Date, Ono and Progenics shall nominate the members of the JSC, which shall
coordinate the Parties’ key activities under this Agreement and have the
additional responsibilities provided for in this Agreement.  The first JSC
meeting will be held at Ono’s facilities on a mutually agreeable date within [*]
days after the Effective Date.  The JSC will dissolve upon the expiration of the
Term.
 
3.2.2. Membership and Chairpersons.  Each Party shall designate [*] with
appropriate expertise to serve as members of the JSC.  Each Party may replace
any of its JSC representatives at any time upon written notice to the other
Party.  The JSC shall have two co-chairpersons, one designated by each of Ono
and Progenics.  The co-chairpersons shall be responsible for calling meetings,
preparing and circulating an agenda in advance of each meeting of the JSC, and
preparing and issuing minutes of each meeting within [*] days thereafter.  Such
minutes will not be finalized until each Party reviews and confirms the accuracy
of such minutes in writing or by unanimous Party Vote at a subsequent Committee
meeting.
 
3.2.3. Specific Responsibilities of the JSC.  The JSC shall have responsibility
for the overall strategic and operational direction of the Parties’
collaboration under this Agreement, including:
 
18 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(a) [*];
 
(b) [*];
 
(c) [*];
 
(d) [*];
 
(e) [*];
 
(f) [*];
 
(g) [*];
 
(h) [*];
 
(i) [*]; and
 
(j) [*].
 
3.3. Joint Development Committee (JDC).
 
3.3.1. Formation and Purpose.  Within fifteen (15) days after the Effective
Date, the Parties shall nominate the members of the JDC, which shall oversee,
coordinate and expedite the Development of, and the making of regulatory
submissions for, the Product in order to obtain Regulatory Approvals.  The first
JDC meeting will be held at Ono’s facilities on a mutually agreeable date within
[*] days after the Effective Date following preparation by Ono of the
Development Plan for the purpose of review and approval of the Development
Plan.  At any time that any Product is being Developed under this Agreement, the
JDC shall exist and receive and comment upon periodic reports concerning the
status of Product Development and the Development Plan.  The JDC shall also
facilitate the flow of information with respect to Development activities being
conducted and will oversee all clinical trials for any Product.
 
3.3.2. Membership and Chairpersons.  Each Party shall designate [*]
representatives with appropriate expertise to serve as members of the JDC.  Each
Party may replace its JDC representative at any time upon written notice to the
other Party.  The JDC shall have two co-chairpersons, one designated by each of
Progenics and Ono.  The chairpersons shall be responsible for calling meetings,
preparing and circulating an agenda in advance of each meeting of the JDC, and
preparing and issuing minutes of each meeting within [*] days thereafter.  Such
minutes will not be finalized until each Party reviews and confirms the accuracy
of such minutes in writing or by unanimous Party Vote at a subsequent meeting of
the JDC.
 
19 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
3.3.3. Specific Responsibilities of the JDC.  The JDC shall have responsibility
for overseeing, coordinating and expediting the Development of the Initial
Formulation and the Product for Commercialization in the Territory, including,
without limitation:
 
(a) [*];
 
(b) [*];
 
(c) [*];
 
(d) [*];
 
(e) [*];
 
(f) [*];
 
(g) [*];
 
(h) [*];
 
(i) [*]; and
 
(j) [*].
 
3.4. Joint Commercialization Committee (JCC).
 
3.4.1. Formation of JCC.  The Parties shall nominate the members of, and
establish, the JCC, which shall facilitate the exchange of information between
the Parties regarding the Commercialization of the Product in the Territory,
[*].
 
3.4.2. Membership.  The JCC shall be composed of at least [*] representatives
designated by each Party in number and function according to the
responsibilities of each Party.  The JCC shall have two co-chairpersons, one
designated by each of Progenics and Ono.  The chairpersons shall be responsible
for calling meetings, preparing and circulating an agenda in advance of each
meeting of the JCC, and preparing and issuing minutes of each meeting within [*]
days thereafter.  Such minutes will not be finalized until each Party reviews
and confirms the accuracy of such minutes in writing or by unanimous Party Vote
at a subsequent meeting of the Committee.
 
3.4.3. Responsibilities of the JCC.  The JCC shall have responsibility for
overseeing, coordinating and expediting the Commercialization of the Product in
the Territory, including:
 
20 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(a) [*];
 
(b) [*];
 
(c) [*];
 
(d) [*];
 
(e) [*];
 
(f) [*]; and
 
(g) [*].
 
3.5. Working Groups.  From time to time Progenics and Ono may establish and
delegate duties to other committees, subcommittees, or directed teams (each, a
“Working Group”) on an “as needed” basis to oversee particular projects or
activities, including intellectual property, manufacturing, CMC, Development and
Commercialization, and similar matters.  Each such Working Group shall be
constituted and shall operate as the applicable Committee delegates its
responsibilities.  Each Working Group and its activities shall be subject to the
oversight, review and approval of, and shall report to, the applicable
Committee.  In no event shall the authority of any Working Group exceed that
specified for the applicable Committee.
 
4.  
DEVELOPMENT

 
4.1. Development Plan.  The Development of the Product will be conducted by or
on behalf of Ono pursuant to a mutually agreed development plan that will govern
all aspects of Development of the Product in the Territory (as such plan is in
effect from time to time, the “Development Plan”).  The initial Development Plan
will be prepared by Ono within [*] days of the Effective Date and shall become a
part of this Agreement as Appendix I.  The JDC shall be responsible for
reviewing and endorsing the Development Plan. The Development Plan shall be
updated subject to approval by both Parties, on an as-needed basis, but in no
event less than once annually.
 
4.2. Development Responsibilities of Ono.  Ono shall pay one hundred percent
(100%) of the Development costs to Develop the Products in the Territory; and
Ono shall be solely responsible for, and shall use Commercially Reasonable
Efforts to:
 
4.2.1. Develop the Product(s) in the Territory in accordance with the
Development Plan, including (i) preparing and submitting and/or revising and
amending Registrational Filings, (ii) conducting and managing all clinical
trials included in the Development Plan, and (iii) obtaining and maintaining
Regulatory Approvals for the Product;
 
4.2.2. perform the work under the Development Plan in accordance with the
estimated timelines set forth therein;
 
21 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
4.2.3. obtain Regulatory Approval from Regulatory Authorities for the Product(s)
in the Territory;
 
4.2.4. make all required correspondence and any official communications (except
where Progenics may be required by applicable law or Regulatory Authority to
communicate) regarding the Product(s) with Regulatory Authority in the
Territory;
 
4.2.5. perform any other work necessary and appropriate as determined by the
JDC;
 
4.2.6. disclose to Progenics all data, information and other Ono Collaboration
Know-How and Joint Know-How; and
 
4.2.7. if the JSC decides to Develop any Combination Product, Develop such
Combination Product in the Territory in accordance with the Development Plan,
including, without limitation, (i) preparing and submitting and/or revising and
amending Registrational Filings for such Combination Product, (ii) conducting
and managing all clinical trials included in the Development Plan for such
Combination Product, and (iii) obtaining and maintaining Regulatory Approvals
for such Combination Product.
 
4.3. [*] Development Activities.  Ono shall Develop the Product in accordance
with the Development Plan, as the Development Plan may be revised with the
review and approval of the JDC from time to time.  [*].
 
4.4. Records.  Ono shall maintain, and shall use Commercially Reasonable Efforts
to cause its Outside Contractors to maintain, accurate and complete records of
all activities related to the Development of the Product, as consistent with the
responsibilities of Ono under this Agreement, and all results of any trials,
studies and other investigations conducted under this Agreement by or on behalf
of Ono, and its Affiliates and Outside Contractors, as applicable.
 
4.5. Reports on Development.  For so long as Ono continues to Develop a Product
under this Agreement, it shall provide the JDC with periodic reports containing
relevant information regarding data and results, activities, and timelines,
related to Regulatory Filings and clinical trials of such Product conducted or
overseen by Ono.  In addition, through its representatives on the JDC, each
Party shall make periodic oral reports to the JDC, updating the JDC as to the
status and results of such Party’s Development efforts with respect to any
Product, for so long as the JDC continues in existence.
 
5.  
COMMERCIALIZATION

 
5.1. Ono’s Commercialization Responsibilities and Efforts.
 
5.1.1. Responsibilities.  Subject to the supervision of the JSC and the JCC, Ono
shall be responsible for the Commercialization of the Product in the Territory
and shall pay one hundred percent (100%) of the costs of Commercialization of
the Product; and Ono shall be solely responsible for distribution and pricing of
the Product and shall book all sales of the Product in the Territory.
 
22 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
5.1.2. Efforts.  Ono shall use Commercially Reasonable Efforts to pre-launch,
launch, promote, market, distribute, sell in finished pharmaceutical form, and
otherwise Commercialize Products in the Territory.  Ono’s Commercially
Reasonable Efforts in Commercialization of the Product shall include the
following:
 
(a) [*];
 
(b) [*]; and
 
(c) [*].
 
5.2. Supply.
 
5.2.1. Supply.  Ono shall be solely responsible at its expense for the
manufacture, and/or acquisition, and supply of one hundred percent (100%) of the
Initial Formulation and finished Product, including packaging and labeling, for
Commercialization both as bulk API and as finished and packaged Products, it
being understood that all Compound and/or Product supplied by Ono for clinical
use shall be manufactured under GMP conditions.
 
5.2.2. Transfer of Manufacturing Know-How.  Progenics will disclose to Ono,
Ono’s Affiliates, and/or Ono’s Third Party contract manufacturer all relevant
Progenics Know-How and Know-How included in the Wyeth Collaboration Know-How and
Wyeth Collaboration Joint Know-How relating to the manufacture of the Initial
Formulation and/or Products.  Progenics shall use its Commercially Reasonable
Efforts to cause Wyeth to provide Ono with that cooperation, inventory,
technology, know-how and documentation set forth in Section 10.4.1(d) of the
Wyeth Agreement. Such Know-How disclosure shall include the transfer of data and
information stored on the computer systems of Progenics for the NDA.
 
5.3. Marketing Materials and Corporate Branding.  Subject to Section 7.3
(Trademarks), Ono shall be solely responsible at its expense for all
pre-marketing and marketing efforts and for creating all packaging and
promotional materials for the Product.  Subject to Progenics’ reasonable
approval of the form and presentation thereof, the corporate name and logo of
Progenics shall appear on all Product packaging, package inserts and promotional
materials in the Territory, subject, in each case, to compliance with applicable
law and regulatory requirements.
 
5.4. Sharing of Information.  Without limiting the provisions regarding the JCC
under Section 3.4.3 (Responsibilities of the JCC), Ono shall provide the JCC
with a copy of Ono’s Commercialization Plan for any Product and any updates
thereof, including, without limitation, information regarding strategies for
Commercialization and detailing of the Product, market research and strategy,
promotional activities, and sales plans and forecasts, and Ono shall report to
the JCC on the progress of its implementation of the Commercialization
Plan.  All such commercial information shall be Ono’s Confidential Information
for the purposes of Section 8.1 (Confidentiality).
 
23 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
5.5. Option to Develop and Commercialize Additional Formulations
 
5.5.1. Provided Ono is in compliance with all material terms of this Agreement,
including performing its obligations under the Development Plan, during the [*]
commencing on [*] of a product using an Additional Formulation (the “Option
Period”), Ono shall, provided that the Additional Formulation does not infringe
the Patent Rights of any Third Party in the Territory, have the option to obtain
the right to Develop and Commercialize in the Territory the Additional
Formulation (the “Additional Formulation Option”). Ono shall be entitled to an
Additional Formulation Option for each different Additional Formulation, but the
Option shall arise only upon [*] for the first product using that Additional
Formulation, and no further option shall arise if other products using that
Additional Formulation subsequently receive [*].
 
5.5.2. If Ono exercises the Additional Formulation Option in a timely manner,
then Ono and Progenics will promptly enter into good faith negotiations for a
period of [*] (the “Negotiation Period”) [*], the Parties will enter into an
agreement pursuant to which Ono will develop and commercialize the Additional
Formulation on terms substantially similar to those contained
herein.  Notwithstanding the foregoing, and in consideration for [*], Ono shall
not be required to pay [*] to Progenics for any Additional Formulation that Ono
elects to develop and commercialize in the Territory, but shall pay [*] as shall
be commercially reasonable.
 
5.5.3. If Ono does not timely elect to exercise its Additional Formulation
Option hereunder, or if is not entitled to exercise the Additional Formulation
Option because it is not in compliance with all material terms of this Agreement
as provided in Section 5.5.1, or if Ono and Progenics are unable to reach
agreement on [*] during the Negotiation Period, Progenics may, at its
discretion, provided it has bargained in good faith, license the development and
commercialization of the Additional Formulation to a Third Party, or develop and
commercialize the Additional Formulation on its own, in the Territory at any
time thereafter, so long as [*] entered into with, if applicable, any Third
Party are, on the whole, at least as favorable to Progenics as [*] in the
negotiations following the exercise of the Additional Formulations Option
(ignoring for the purposes of this comparison the amount [*] fee payable by the
Third Party).
 
5.6. Developmental Research License.  At any time during the Term Ono may submit
a written request to Progenics requesting the right to engage in research
activities in the Territory with respect to any Additional
Formulation.  Progenics may grant or decline to grant any such request in its
sole discretion.  Any eventual license pertaining to any such research request
shall be on terms mutually agreeable to Progenics and Ono.
 
24 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
5.7. Non-Competition.  Subject to [*], except for the Development and
Commercialization of any Product in the Territory, or for other purposes related
to this Agreement, Ono shall not, and shall ensure that its Affiliates do not,
either alone or in conjunction with a Third Party, directly or indirectly (i)
[*], or (ii) [*].  In the event that Ono intends to [*], either alone or with
any Third Parties, with respect to [*], Ono shall, prior to [*].
 
6.  
PAYMENTS BY ONO TO PROGENICS.

 
6.1. Upfront License Fee Payment.  Ono shall pay to Progenics upon the execution
of this Agreement  fifteen million United States dollars ($15,000,000) as a
one-time nonrefundable and noncreditable license fee in partial consideration
for the licenses granted under Section 2 (License Grants and Related Matters)
hereof.  Such amount shall be paid within twenty (20) business days after
receipt by Ono of an invoice from Progenics.  If Progenics does not provide to
Ono prior to the time that payment is required all necessary Japanese taxation
documents, Ono shall nevertheless make the payment required hereunder subject to
Section 6.5.3 (Taxes and Withholding).
 
6.2. Development Milestone Payments.  In partial consideration for the licenses
granted to Ono under Section 2 (License Grants and Related Matters) hereof, Ono
shall pay to Progenics the following one-time, nonrefundable, noncreditable
research and development payments (“Development Milestone Payments”) in United
States dollars within twenty (20) business days of receipt by Ono of an invoice
and all taxation documents necessary for the payment of each Development
Milestone Payment (each a “Development Milestone”), provided that if Progenics
does not provide all such taxation documents, Ono shall nevertheless make the
payment required hereunder subject to Section 6.5.3 (Taxes and
Withholding).  [*]
 
Condition
Payment
[*]
[*]
[*]
[*]
[*]
[*]



6.3. Commercialization Milestone Payments.  In partial consideration for the
licenses granted to Ono under Section 2 (License Grants and Related Matters)
hereof, Ono shall pay to Progenics the following one-time, nonrefundable,
noncreditable Commercialization milestone payments (“Commercialization
Payments”) in United States dollars within twenty (20) business days of receipt
by Ono of an invoice. If Progenics does not provide to Ono prior to the time
that payment is required all necessary Japanese taxation documents, Ono shall
nevertheless make the payment required hereunder subject to Section 6.5.3 (Taxes
and Withholding).  [*]
 
Condition
Payment
· [*]
[*]
· [*]
[*]

 
25 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


--------------------------------------------------------------------------------


Execution Version
 
6.4. Royalty Payments.
 
6.4.1. [*] Royalty Period [*].  In partial consideration for the licenses
granted and which may be granted to Ono under Section 2 (License Grants and
Related Matters) and Section 7.3 (Trademarks) hereof, during the [*] Royalty
Period, Ono shall pay to Progenics royalties in the amount of [*] of the Net
Sales made during the [*] Royalty Period.
 
6.4.2. [*] Royalty Period.  Following the expiration of the [*] Royalty Period
and during the [*] Royalty Period, Ono shall pay to Progenics, in consideration
of the continuing license to Ono [*], royalties in the following amounts:
 
(a) [*] of Net Sales made during each Calendar Quarter during the [*] Royalty
Period during which the Generic Product Market Share does not exceed [*]; and
 
(b) [*] of Net Sales made during each Calendar Quarter during the [*] Royalty
Period during which the Generic Product Market Share exceeds [*] but does not
exceed [*].
 
There shall be no royalty payable for any Calendar Quarter during the [*]
Royalty Period during which the Generic Product Market Share exceeds [*].
 
6.4.3. Third Party Agreements.  Except as otherwise provided for herein,
Progenics shall, as between the Parties, be solely responsible for all
obligations under the Progenics Third Party Agreements.  Ono shall be
responsible for all obligations under its agreements with Third Parties that are
(i) in effect as of the Effective Date or (ii) entered into by Ono during the
Term, and, in each case, no adjustment to the royalties payable by Ono under
Section 6.4.1 ([*] Royalty Period) and 6.4.2 ([*] Royalty Period) shall be made
on account of any such obligations.  In the event that the JSC determines to
Develop a Product that would require the payment of a royalty under [*], Ono
shall also pay all royalty payments under [*].  Notwithstanding the foregoing,
if during the Term, Ono enters into an agreement with a Third Party to license
Patent Rights in the Territory that would, but for such license, in the written
reasoned opinion of Ono’s outside patent counsel (which written opinion shall be
reasonably acceptable to Progenics), be infringed by the Development,
manufacture, use, sale, offering for sale, importation, exportation or other
Commercialization or exploitation of any Product in the Territory (“Third Party
License”), then with respect to such Product, Ono and its Affiliates may deduct
up to [*] of the royalties payable pursuant to such Third Party License actually
paid by Ono to such Third Parties with respect to such Product from the
royalties otherwise due to Progenics with respect to the Net Sales of such
Product in the Territory under Section 6.4.1 ([*] Royalty Period), and 6.4.2
([*] Royalty Period) provided that such withholding shall not in any Calendar
Quarter reduce the royalties otherwise due to Progenics with respect to the Net
Sales of such Product in the Territory under Section 6.4.1 ([*] Royalty Period)
and Section 6.4.2 ([*] Royalty Period) by more than [*] percentage points.  For
clarity and by way of example, if the royalty rate otherwise payable to
Progenics for the Product is [*], the royalty rate after such withholding shall
in no event be less than [*].
 
26 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
6.5. Reports and Payments.
 
6.5.1. Cumulative Royalties.  The obligation to pay royalties under this
Agreement shall be imposed only once with respect to any sale of any Product,
regardless of the number of patents that may cover the Product.
 
6.5.2. Royalty Statements and Payments.  Within [*] days of the end of each
Calendar Quarter, Ono shall deliver to Progenics a report, setting forth in
reasonable detail for such Calendar Quarter, the following information, on a
Product-by-Product basis: (a) Net Sales of the Product, (b) the amounts and
types of Permitted Deductions taken, (c) the amount and types of the Product
provided at no charge, and (d) the royalty due under this Agreement for the sale
of the Product.  The royalty shall be calculated and paid quarterly as follows:
 
(a) Ono shall calculate the royalty due to Progenics based upon the Net Sales of
all Products by Ono during the first quarter of each Ono Fiscal Year (ending
June 30) (“1Q”) (“1Q Royalty”) and Ono shall make such payment to Progenics.
 
(b) Ono shall calculate the royalty due to Progenics based upon the Net Sales of
all Products by Ono for 1Q and the second quarter of each Ono Fiscal Year (“2Q”)
and this shall be “September 30 YTD Royalties”.  Ono shall deduct 1Q Royalty
from September 30 YTD Royalties to arrive at the amount which is due to
Progenics for 2Q and Ono shall make such payment to Progenics.
 
(c) Ono shall calculate the royalty due to Progenics based upon the Net Sales of
all Products by Ono for 1Q, 2Q and the third quarter of each Ono Fiscal Year
(“3Q”) and this shall be “December 31 YTD Royalties”.  Ono shall deduct
September 30 YTD Royalties from December 31 YTD Royalties to arrive at the
amount which is due to Progenics for 3Q and Ono shall make such payment to
Progenics.
 
(d) Ono shall calculate the royalty due to Progenics based upon the aggregated
Net Sales of all Products by Ono for 1Q, 2Q, 3Q and the final quarter of an Ono
Fiscal Year (“4Q”) (“Full Ono Fiscal Year Royalties”).  Ono shall deduct
December 31 YTD Royalties from Full Ono Fiscal Year Royalties to arrive at the
amount which is due to Progenics for 4Q and Ono shall make such payment to
Progenics.
 
27 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(e) The royalties payable hereunder for the period commencing with the First
Commercial Sale of any Product shall be paid at the end of the first Ono Fiscal
Year quarter in which such First Commercial Sale occurs and, thereafter, shall
be paid as provided for above.
 
No such reports shall be due for the Product before the First Commercial Sale of
such Product.  All royalty payments due hereunder shall be due and payable
within twenty (20) business days following the distribution of each royalty
statement specified in this Section 6.5.2 (Royalty Statements and Payments).
 
6.5.3. Taxes and Withholding.  All payments under this Agreement will be made
without any deduction or withholding for or on account of any tax, duties,
levies, or other charges unless such deduction or withholding is required by
applicable laws or regulations to be assessed against Progenics.  If Ono is so
required to make any deduction or withholding from payments due to Progenics,
Ono will (a) promptly notify Progenics of such requirement, (b) pay to the
relevant authorities on Progenics’ behalf the full amount required to be
deducted or withheld promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against Progenics, and (c) promptly forward to Progenics an
official receipt (or certified copy) or other documentation reasonably
acceptable to Progenics evidencing such payment to such authorities.  Ono shall,
at the request of Progenics, use Commercially Reasonable Efforts in cooperation
with Progenics to apply and qualify for all exemptions and other positions
available to Progenics and its Affiliates under Japanese law and Article 22 of
the Income Tax Convention between Japan and the United States with a view to
achieving the maximum lawful reduction of Japanese withholding and other taxes
payable by Progenics.
 
6.5.4. Currency.  All payments under this Agreement shall be made in United
States dollars.  All such payments shall be translated into United States
dollars at the exchange rate for conversion of Japanese Yen into United States
dollars posted by [*] on the date on which Ono is required to make the
applicable payment hereunder, provided that no deduction from any amount shall
be made in respect of bank fees or charges.
 
6.5.5. Record Keeping.  Ono shall keep and shall cause its Affiliates to keep
books and accounts of record in connection with the sale of the Product, in
accordance with GAAP and in sufficient detail to permit accurate determination
of all figures necessary for verification of royalties to be paid under this
Agreement.  Ono and its Affiliates shall maintain such records for a period of
at least [*] after the end of the Calendar Quarter in which they were generated,
provided, however, that if any records are in dispute and Ono has received
written notice from Progenics of the records which are in dispute, Ono shall
keep such records until the dispute is resolved.
 
28 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
6.5.6. Audits.  Upon thirty (30) days’ prior written notice from Progenics, Ono
shall permit an independent certified public accounting firm of nationally
recognized standing selected by Progenics and reasonably acceptable to Ono, to
examine, at Progenics’ sole expense, the relevant books and records of Ono and
its Affiliates as may be reasonably necessary to verify the amounts reported by
Ono in accordance with Section 6.5.2 (Royalty Statements and Payments) and the
payment of royalties under Section 6.4 (Royalty Payments).  An examination by
Progenics under this Section 6.5.6 (Audits) shall occur not more than once in
any Calendar Year and shall be limited to the pertinent books and records for
any Calendar Year ending not more than [*] before the date of the request.  The
accounting firm shall be provided access to such books and records at Ono’s
facilit(y/ies) where such books and records are normally kept and such
examination shall be conducted during Ono’s normal business hours.  Ono may
require the accounting firm to sign a standard non-disclosure agreement before
providing the accounting firm access to Ono’s facilities or records.  Upon
completion of the audit, the accounting firm shall, subject to Section 6.5.8
(Confidentiality) provide both Ono and Progenics with a written report
disclosing any discrepancies in the reports submitted by Ono or the royalties
paid, and, in each case, the specific details concerning any discrepancies.
 
6.5.7. Underpayments/Overpayments.  If such accounting firm concludes that
additional royalties were due to Progenics, Ono shall pay to Progenics the
additional royalties within [*] days of the date Ono receives such accountant’s
written report, plus interest, which shall be calculated at the average of the
prime rate reported by JPMorgan Chase, New York City, each month during the
period from the time any royalty payment was due until paid in full, plus [*]
per annum.  If such underpayment exceeds [*] of the royalties that were to be
paid to Progenics, Ono also shall reimburse Progenics for the out-of-pocket
expenses incurred in conducting the audit.  Progenics shall not reveal to such
accounting firm the conditions under which the audit expenses are to be
reimbursed hereunder.  If such accounting firm concludes that Ono overpaid
royalties to Progenics, Progenics will refund such overpayments to Ono, within
[*] days of the date Progenics receives such accountant’s report.  No interest
shall be due Ono on such overpayment.
 
6.5.8. Confidentiality.  All progress reports and financial information of Ono
which are subject to review under this Section 6 (Payments by Ono to Progenics)
shall be deemed to be Ono’s Confidential Information subject to the provisions
of Section 8 (Confidentiality) hereof, and Progenics shall not disclose such
Confidential Information to any Third Party or use such Confidential Information
for any purpose other than reviewing progress made or verifying payments to be
made by Ono to Progenics under this Agreement; provided, however, that such
Confidential Information may be disclosed by Progenics to Third Parties only to
the extent necessary to enforce Progenics’ rights under this Agreement.
 
7.  
INTELLECTUAL PROPERTY.

 
7.1. Ownership of Intellectual Property.
 
29 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
7.1.1. Inventorship.  Inventorship of any invention and any Patent Right
claiming such invention shall be determined in accordance with the rules and
guidelines regarding inventorship as established under (i) United States patent
law (including case law and regulations associated therewith) for any Progenics
Patent Rights and any Joint Patent Rights or purported Joint Patent Rights, and
(ii) the patent law in effect in the place where such invention has been made
(including case law and regulations associated therewith) for any Ono
Collaboration Patent Rights and Ono Independent Patent Rights.  Authorship of
any work subject to copyright protection shall be determined in accordance with
the copyright law in effect in the place where such work was made.  The
foregoing shall be determined without references to conflict of law
principles.  Without limiting the foregoing, each Party shall own all right,
title and interest in and to all Patent Rights and Know-How created solely by or
on behalf of such Party.
 
7.1.2. Ownership of Joint Know-How and Joint Patent Rights.  The Parties shall
jointly own any Joint Know-How and any Joint Patent Rights.
 
7.1.3. Exploitation of Joint Patent Rights and Joint Know-How Other Than as
Provided in this Agreement.  Except as expressly provided in this Agreement,
neither Party shall exploit any Joint Patent Right or Joint Know-How without the
prior written approval of the other Party, provided, however, that (i) Progenics
shall have the right to exploit, including the right to sub-license, any Joint
Patent Right or Joint Know-How outside the Territory without the express written
consent of Ono in connection with the development and commercialization of
products that do not include the Compound, and, (ii) subject to Section 5.7
(Non-Competition) above, Ono shall have the right to exploit, including the
right to sub-license, any Joint Patent Right or Joint Know-How inside the
Territory without the express written consent of Progenics in connection with
the development and commercialization of products that do not include the
Compound.
 
7.2. Patent Rights.
 
7.2.1. Progenics Patent Rights and Wyeth Collaboration Joint Patent Rights.  The
Parties acknowledge that the prosecution of the Progenics Patent Rights and
Wyeth Collaboration Joint Patent Rights is governed by the Wyeth Agreement and
the Partial Termination Agreement.  In the event Wyeth determines that any
Progenics Patent Rights and/or Wyeth Collaboration Joint Patent Rights should
not be prepared, filed, prosecuted or maintained in the Territory, Progenics
shall, subject to Wyeth’s rights under the Wyeth Agreement and the Partial
Termination Agreement, use Commercially Reasonable Efforts to prepare, file,
prosecute and maintain the Progenics Patent Rights and the Wyeth Collaboration
Joint Patent Rights (including provoking, instituting or defending interference,
opposition, revocation, reexamination and similar proceedings related to the
Progenics Patent Rights and the Wyeth Collaboration Joint Patent Rights) in the
Territory consistent with the intellectual property strategy developed by the
JDC, and approved by the JSC, in the Territory and the intellectual property
strategy applicable to such rights outside of the Territory, all at Progenics’
expense.  The Parties shall cause their respective patent counsel to communicate
regularly regarding the prosecution and maintenance of the Progenics Patent
Rights and the Wyeth Collaboration Joint Patent Rights.  In the event Progenics,
in the exercise of its reasonable business judgment, elects not to prepare,
file, prosecute or maintain any Progenics Patent Rights or Wyeth Collaboration
Joint Patent Rights in the Territory, Progenics shall give Ono notice to this
effect, sufficiently in advance to permit Ono to instruct Progenics to undertake
such filing, prosecution and maintenance without a loss of rights, and,
thereafter, Progenics will use Commercially Reasonable Efforts to prepare, file
and prosecute patent applications and maintain patents included in such Patent
Rights in Progenics’ name in the Territory, all at Ono’s expense, as provided
for herein.  All such Progenics Patent Rights shall remain owned exclusively by
Progenics and all such Wyeth Collaboration Joint Patent Rights shall remain
exclusively co-owned by Progenics and Wyeth.
 
30 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
7.2.2. Joint Patent Rights. The Parties shall discuss in good faith, and
thereupon, implement, in accordance with Sections 3.3 (Joint Development
Committee (JDC) and 3.2 (Joint Steering Committee (JSC)), a mutually agreeable
patent strategy with respect to all Joint Technology that may be patentable, and
shall cause their respective patent counsel to communicate regularly regarding
the prosecution and maintenance of the Joint Patent Rights in the Territory and
outside the Territory.  With respect to all Joint Technology for which the
Parties agree patent prosecution should be sought, the Parties shall cooperate
in the preparation, filing and prosecution of patent applications (including
provoking, instituting or defending interference, opposition, revocation,
reexamination and similar proceedings related to the Joint Patent Rights), and
shall discuss and agree on the content and form of relevant patent applications
and any other relevant matters before such applications are made.  Each Party
shall consider in good faith any comments from the other Party regarding steps
to be taken to strengthen any Joint Patent Right.  With respect to Joint Patent
Rights, Ono shall serve as the lead Party in the Territory and Progenics shall
serve as the lead Party outside the Territory to prosecute and maintain all
applications covering Joint Patent Rights (including provoking, instituting or
defending interference, opposition, revocation, reexamination and similar
proceedings related to the Joint Patent Rights) the costs of which shall be
borne by Ono in the Territory and by Progenics outside the Territory, unless
otherwise agreed by the Parties.  In the event that the Parties, after good
faith discussions, cannot agree with respect to any decision to be made
regarding the prosecution and maintenance of the Joint Patent Rights (including
decisions relating to interference, opposition, revocation, reexamination and
similar proceedings related to the Joint Patent Rights), Ono shall make such
decision in the Territory and Progenics shall make such decision outside the
Territory.  In all cases, each Party shall provide reasonable assistance to the
other Party, at Ono’s expense with respect to Joint Patent Rights in the
Territory and at Progenics’ expense with respect to Joint Patent Rights outside
the Territory, with respect to any activities determined by a Party to be
necessary or desirable to obtain patent protection for such Joint
Technology.  In the event Ono elects not to prepare, file, prosecute or maintain
any Joint Patent Rights in the Territory, it shall give Progenics notice to this
effect, sufficiently in advance to permit Progenics to undertake such filing,
prosecution and maintenance without a loss of rights, and, thereafter, Progenics
may, upon written notice to Ono, file and prosecute  patent applications and
maintain patents included in such Patent Rights in Progenics’ name, all at
Progenics’ expense, provided that Progenics shall provide to Ono, for Ono’s
review and approval, copies of all communications sent to and received from the
Japanese patent office pertaining to the Joint Patent Rights, including, but not
limited to, draft patent applications, filing receipts, office actions,
responses and/or amendments, and notices of allowance.  In the event that
Progenics assumes the filing, prosecution and maintenance of any Joint Patent
Rights as provided for herein, Ono shall, and hereby does, assign to Progenics
all of Ono’s right, title and interest in and to any such Joint Patent
Rights.  Further, in the event that Progenics wishes to exploit any Joint Patent
Rights outside the Territory, but Ono does not wish to do so, then Ono shall,
and hereby does, assign to Progenics all of Ono’s right, title and interest in
and to any such Joint Patent Rights. Ono hereby acknowledges that as of the
Effective Date it has no intention of exploiting any Joint Patent Rights outside
of the Territory.
 
31 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
7.2.3. Ono Collaboration Technology.  Ono shall be solely responsible for the
prosecution of the Ono Collaboration Patent Rights and the maintenance of any
patents included within the Ono Collaboration Patent Rights at Ono’s
expense.  Ono shall provide to Progenics copies of all communications sent to
and received from patent offices pertaining to the prosecution of the Ono
Collaboration Patent Rights including, but not limited to, draft patent
applications, filing receipts, office actions, responses and/or amendments, and
notices of allowance.  Ono shall use Commercially Reasonable Efforts to provide
timely English translations of all such communications, provided, however, that
if time does not permit timely complete translation of such communications, Ono
shall use Commercially Reasonable Efforts to provide Progenics with a summary of
such communications in English or to communicate with Progenics’ patent
counsel.  Furthermore, the Parties shall cause their patent counsel to
communicate regularly in advance regarding the prosecution of the Ono
Collaboration Patent Rights.    Progenics shall be given at least fifteen (15)
business days prior to the earlier of the expiration of any shortened statutory
period for response or anticipated filing to review and comment upon the text of
any such communication.  Ono also shall keep Progenics advised on the
maintenance of any patents included within the Ono Collaboration Patent Rights
and provide Progenics with a reasonable opportunity to comment on
maintenance.  In the event that the Parties, after good faith discussions,
cannot agree with respect to any decision to be made with respect to the
preparation, filing, prosecution and maintenance of the Ono Collaboration Patent
Rights (including decisions relating to interference, opposition, revocation,
reexamination and similar proceedings related to the Ono Collaboration Patent
Rights), Ono shall make such decision.  In no event, however, shall Ono take any
action that would cause a breach of any Progenics Third Party Agreement or that
would materially interfere with Progenics’ worldwide intellectual property
strategy regarding the Compound or related formulations thereof.  In the event
Ono elects not to prepare, file, prosecute or maintain any Ono Collaboration
Patent Rights, it shall give Progenics notice to this effect, sufficiently in
advance to permit Progenics to undertake such filing, prosecution and
maintenance without a loss of rights, and, thereafter, Progenics may, upon
written notice to Ono, file and prosecute  patent applications and maintain
patents included in such Patent Rights in Progenics’ name, all at Progenics’
expense, provided that Progenics shall provide to Ono, for Ono’s review and
approval, copies of all communications sent to and received from the Japanese
office pertaining to the Ono Collaboration Patent Rights, including, but not
limited to, draft patent applications, filing receipts, office actions,
responses and/or amendments, and notices of allowance.  In the event that
Progenics assumes the filing, prosecution and maintenance of any Ono
Collaboration Patent Rights as provided for herein, Ono shall, and hereby does,
assign to Progenics all of Ono’s right, title and interest in and to any such
Ono Collaboration Patent Rights.  Further, in the event that Progenics wishes to
exploit any Ono Collaboration Patent Rights outside the Territory, but Ono does
not wish to do so, then Ono shall, and hereby does, assign to Progenics all of
Ono’s right, title and interest in and to any such Ono Collaboration Patent
Rights. Ono hereby acknowledges that as of the Effective Date it has no
intention of exploiting any Ono Collaboration Patent Rights outside of the
Territory.
 
32 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
7.2.4. Cooperation.  Each Party agrees to cooperate with the other with respect
to the preparation, filing, prosecution and maintenance of patents and patent
applications pursuant to this Section 7.2 (Patent Rights), including the
execution of all such documents and instruments and the performance of such acts
(and causing its relevant employees to execute such documents and instruments
and to perform such acts) as may be reasonably necessary in order to permit the
other Party to continue any preparation, filing, prosecution or maintenance of
Patent Rights as provided for in this Section 7.2 (Patent Rights).
 
7.2.5. Application for Patent Term Extension.  The Parties shall cooperate in
obtaining Patent Term Extensions.  At least [*] days prior to the expiration of
any statutory or other regulatory time period in the Territory for submitting an
application for patent term extension pertaining to any of the patent rights
included in the Progenics Patent Rights, Wyeth Collaboration Joint Patent
Rights, Joint Patent Rights, Ono Collaboration Patent Rights or Ono Independent
Patent Rights, including applications for interim extension and SPC in the
Territory, Progenics shall submit to Ono a draft application therefor for Ono’s
review and comment.  Progenics shall also promptly provide to Ono copies of all
correspondence received from any patent office or regulatory office concerning
such application for extension, and Ono shall have at least [*] days to review
and comment on all correspondence sent to any patent office or regulatory office
pertaining to such application.  Progenics shall consider in good faith any
comments made by Ono pursuant to this Section.  In the event that the Parties,
after good faith discussions at the JSC, cannot agree with respect to any
decision to be made under this Section 7.2.5 (Application for Patent Term
Extension) including the patent to apply for extension, Progenics shall make
such decision.
 
33 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
                7.2.6. Patent Markings.  Ono and Progenics shall discuss whether
the Product shall be marked with the appropriate numbers of Patents owned solely
or jointly by the Parties.
 
                7.2.7. Enforcement of Patent Rights.
 
(a) Notice.  If a Party becomes aware of any infringement, anywhere in the
world, of any issued patent within the Progenics Patent Rights, Wyeth
Collaboration Joint Patent Rights or Joint Patent Rights, such Party will notify
the other Party in writing to that effect.  Any such notice shall include any
available evidence to support an allegation of such infringement.
 
(b) Enforcement of Progenics Patent Rights and Wyeth Collaboration Joint Patent
Rights in the Territory and Joint Patent Rights.  Except as otherwise provided
in this Section 7.2.7(b) (Enforcement of Progenics Patent Rights and Wyeth
Collaboration Joint Patent Rights in the Territory and Joint Patent Rights),
Progenics shall, as between Progenics and Ono, have the first right but not the
obligation, at its own expense, to take action (or cause or permit to be taken
action) to obtain a discontinuance of infringement or bring suit against a Third
Party infringer in the Territory of any Progenics Patent Rights, Wyeth
Collaboration Joint Patent Rights, or the Joint Patent Rights consistent with
the intellectual property strategy developed by the JSC in the Territory and
Progenics’ intellectual property strategy applicable to such rights, if any,
outside of the Territory.  Such right shall remain in effect until ninety (90)
days after the date of notice given under Section 7.2.7(a) (Notice).  Progenics,
at its own expense, may join Ono as a party plaintiff to any action or suit
resulting from Progenics’ exercise of such rights.  Ono may participate, and be
represented by independent counsel, in such litigation at its own
expense.  Progenics shall not consent to the entry of any judgment or enter into
any settlement with respect to such an action or suit without the prior written
consent of Ono (not to be unreasonably withheld or delayed) if such judgment or
settlement includes a finding or agreement that any Progenics Patent Rights,
Wyeth Collaboration Joint Patent Rights, or Joint Patent Rights are invalid,
unenforceable, or not infringed, grants a Third Party license, or would enjoin
or grant other equitable relief against Ono.  Progenics shall bear all the
expenses of any such action or suit brought by Progenics under this first right
claiming infringement of any Progenics Patent Rights, Wyeth Collaboration Joint
Patent Rights, or Joint Patent Rights.  If, after the expiration of the ninety
(90) day period, Progenics has not obtained a discontinuance of the infringement
of the Progenics Patent Rights, Wyeth Collaboration Joint Patent Rights, or the
Joint Patent Rights or filed suit against any such Third Party infringer of the
Progenics Patent Rights, Wyeth Collaboration Joint Patent Rights, or the Joint
Patent Rights, or provided Ono with information and arguments demonstrating to
Ono’s reasonable satisfaction that there is insufficient basis for the
allegation of such infringement of the Progenics Patent Rights,
 
34 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Wyeth Collaboration Joint Patent Rights, or the Joint Patent Rights, then Ono
shall have the second right, but not the obligation, at its own expense, to
instruct Progenics to bring suit against such Third Party infringer (i) in the
Territory of the Progenics Patent Rights, Wyeth Collaboration Joint Patent
Rights, or the Joint Patent Rights or (ii) outside of the Territory of Joint
Patent Rights.  Progenics may join Ono as a party plaintiff to any action or
suit resulting from Ono’s exercise of such rights. Progenics shall not consent
to the entry of any judgment or enter into any settlement with respect to such
an action or suit without the prior written consent of Ono (not to be
unreasonably withheld or delayed) if such judgment or settlement includes a
finding or agreement that any Progenics Patent Rights, Wyeth Collaboration Joint
Patent Rights, or Joint Patent Rights are invalid, unenforceable, or not
infringed, grants a Third Party license, or would enjoin or grant other
equitable relief against Ono.  Ono shall bear all the expenses of any such
action or suit brought by Progenics, including the expenses of Progenics, under
this second right claiming infringement of any Progenics Patent Rights, Wyeth
Collaboration Joint Patent Rights, or Joint Patent Rights. Each Party shall
cooperate with the other Party (including by executing any documents required to
enable Progenics to initiate such litigation) in any action or suit for
infringement of any Progenics Patent Rights, Wyeth Collaboration Joint Patent
Rights, or Joint Patent Rights brought by Progenics against a Third Party in
accordance with this Section 7.2.7(b) (Enforcement of Progenics Patent Rights
and Wyeth Collaboration Joint Patent Rights in the Territory and Joint Patent
Rights) and shall have the right to consult with the other.  Neither Party shall
incur any liability directly to the other Party as a consequence of such action
or suit or any unfavorable decision resulting therefrom, including any decision
holding any Patent Right invalid or unenforceable.  However, the Party
exercising the right to bring an action or suit shall indemnify and hold the
other Party harmless from any liability to a Third Party as a consequence of
such action or suit or any unfavorable decision resulting therefrom.  Any
recovery obtained by either Party as a result of any such action or suit against
a Third Party infringer shall be allocated as follows:
 
(i) [*]; and
 
(ii) [*].
 
(c) Enforcement of Ono Collaboration Patent Rights.  Except as otherwise
provided in this Section 7.2.7(c) (Enforcement of Ono Collaboration Patent
Rights), Ono in the Territory and Progenics outside the Territory (the “Action
Party”) shall have the first right but not the obligation, at its own expense,
to take action (or cause or permit to be taken action) to obtain a
discontinuance of infringement or bring suit against a Third Party infringer of
any Ono Collaboration Patent Rights.  Such right shall remain in effect until
ninety (90) days after the date of notice given under Section 7.2.7(a)
(Notice).  
 
35 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
The Action Party may join the other Party as a party plaintiff to any action or
suit resulting from the Action Party’s exercise of such rights.  The Action
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to such an action or suit without the prior written
consent of the other Party (not to be unreasonably withheld or delayed) if such
judgment or settlement includes a finding or agreement that any Ono
Collaboration Patent Rights is invalid, unenforceable, or not infringed, grants
a Third Party license, or would enjoin or grant other equitable relief against
the other Party.  The Action Party shall bear all the expenses of any such
action or suit brought by the Action Party claiming infringement of any Ono
Collaboration Patent Rights.  If, after the expiration of the ninety (90) day
period, the Action Party has not obtained a discontinuance of the infringement
of Ono Collaboration Patent Rights or filed suit against any such Third Party
infringer of Ono Collaboration Patent Rights, or provided the other Party with
information and arguments demonstrating to the other Party’s reasonable
satisfaction that there is insufficient basis for the allegation of such
infringement of Ono Collaboration Patent Rights, then the other Party shall have
the right, but not the obligation, to bring an action or suit against such Third
Party infringer of Ono Collaboration Patent Rights.  The other Party may join
the Action Party as a party plaintiff to such action or suit resulting from the
other Party’s exercise of such rights.  The other Party shall not consent to the
entry of any judgment or enter into any settlement with respect to such an
action or suit without the prior written consent of the Action Party (which
consent shall not unreasonably be withheld) if such judgment or settlement
materially impacts any of the Action Party’s rights under this Agreement or
would enjoin or grant other equitable relief against the Action Party.  Each
Party shall cooperate (including by executing any documents required to enable
the other Party to initiate such litigation) with the other Party in any action
or suit for infringement of any Ono Collaboration Patent Right brought by the
other Party against a Third Party in accordance with this Section 7.2.7(c)
(Enforcement of Ono Collaboration Patent Rights) and shall have the right to
consult with the other Party and to participate in and be represented by
independent counsel in such litigation at its own expense.  Neither Party shall
incur any liability directly to the other Party as a consequence of such
litigation or any unfavorable decision resulting therefrom, including any
decision holding any Ono Collaboration Patent Right invalid or
unenforceable.  However, the Party exercising the right to bring an action or
suit shall indemnify and hold the other Party harmless from any liability to a
Third Party as a consequence of such action or suit or any unfavorable decision
resulting therefrom.  Any recovery obtained by either Party as a result of any
such proceeding against a Third Party infringer shall be allocated as follows:
 
(i) [*]; and
 
(ii) [*].
 
36 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(d) Ono shall continue to pay Progenics all royalties and any other payments due
under this Agreement during the pendency of any suit brought pursuant to this
Section ‎7.2.7 (Enforcement of Patent Rights).
 
                7.2.8. Infringement and Third Party Licenses.
 
(a) Infringement of Third Party Patents - Course of Action.  If the performance
of the Licensed Activities by Ono or any of its Affiliates is alleged by a Third
Party to infringe a Third Party’s patent or other intellectual property right,
the Party becoming aware of such allegation shall promptly notify the other
Party.  Additionally, if either Party determines that, based upon the review of
a Third Party’s patent or patent application or other intellectual property
rights, it may be desirable to obtain a license from such Third Party with
respect thereto so as to avoid any potential suit between either Party and such
Third Party, such Party shall promptly notify the other Party and the JSC of
such determination and initiate discussions to determine whether such license is
desirable.
 
(b) Ono Option to Negotiate.  Subject to Section 7.2.8(c) (Third Party
Infringement Suit) and Section 6.4.3 (Third Party Agreements), in the event that
Ono determines that, in order for Ono or its Affiliates to engage in the
Licensed Activities, it is necessary or desirable for Ono or its Affiliate to
obtain a license under one or more patents or patent applications or other
intellectual property rights owned or controlled by a Third Party (collectively,
“Third Party IP Rights”), Ono shall have the first right, but not the
obligation, to negotiate and enter into an agreement with such Third Party,
whereby Ono is granted a license under such Third Party IP Rights permitting Ono
and its Affiliates to practice such Third Party IP Rights in connection with the
Licensed Activities and the performance of any of its obligations or the
exercise of any of its rights under this Agreement; provided, however, that in
no event shall Ono enter into such agreement without Progenics’ prior written
consent, which consent shall not be unreasonably withheld.
 
(c) Third Party Infringement Suit.  If a Third Party sues Ono or any of Ono’s
Affiliates (each Person so sued being referred to herein as a “Sued Party”),
alleging that the Licensed Activities of Ono or any of Ono’s Affiliates during
the Term of and pursuant to this Agreement infringe or will infringe such Third
Party’s patent, then, upon Ono’s request and in connection with the Sued Party’s
defense of any such Third Party infringement suit, Progenics shall provide
reasonable assistance to the Sued Party for such defense.
 
                7.2.9. Compliance.  Subject to the specific provisions of this
Agreement, Ono shall be responsible for, and use Commercially Reasonable Efforts
to make, all filings required by any Regulatory Authority in the Territory.
 
37 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
7.3. Trademarks.  Ono shall, subject to the review of the JSC as set forth in
Section 3.2.3 (Specific Responsibilities of the JSC), select and own all
Product-related trademarks (other than the RELISTOR trademark which is the
subject of the next sentence), trade dress, copyrights and names to be used in
connection with the marketing, promotion and sale of any Product in the
Territory under this Agreement.  Subject to the assignment by Wyeth to Progenics
of the RELISTOR trademark in the Territory, Progenics shall license to Ono any
rights that Progenics may have to the RELISTOR trademark in the Territory.  The
royalty for such license shall be included in the royalties payable to Progenics
pursuant to Section 6.4 (Royalty Payments).
 
8.  
CONFIDENTIALITY.

 
8.1. Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, for the Term
and for five (5) years thereafter, each Party (the “Receiving Party”) receiving
any Confidential Information of the other Party (the “Disclosing Party”) under
this Agreement shall keep such Confidential Information confidential and shall
not publish or otherwise disclose or use such Confidential Information for any
purpose other than as provided for in this Agreement, except for Confidential
Information that the Receiving Party can establish:
 
(a) was already known by the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party and the
Receiving Party has documentary evidence to that effect;
 
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;
 
(c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, other than
through any act or omission of the Receiving Party or any of its Affiliates;
 
(d) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to the Receiving Party; or
 
(e) was independently discovered or developed by or on behalf of the Receiving
Party without the use of any Confidential Information belonging to the
Disclosing Party and the Receiving Party has documentary evidence to that
effect.
 
8.2. Authorized Disclosure.
 
8.2.1. Disclosure.  Notwithstanding the provisions of Section 8.1
(Confidentiality), each Party may disclose Confidential Information belonging to
the other Party to the extent such disclosure is reasonably necessary to:
 
38 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(a) file or prosecute patent applications as contemplated by this Agreement,
 
(b) prosecute or defend litigation,
 
(c) exercise its rights under this Agreement, including conducting clinical
trial, provided such disclosure is covered by terms of confidentiality similar
to those set forth herein, and
 
(d) comply with applicable governmental laws and regulations.
 
8.2.2. Notice of Disclosure.  In the event a Party shall deem it reasonably
necessary to disclose Confidential Information belonging to the other Party
pursuant to this Section 8.2 (Authorized Disclosure), the Disclosing Party shall
to the extent possible give reasonable advance written notice of such disclosure
to the other Party and take reasonable measures to ensure confidential treatment
of such Confidential Information.
 
8.3. SEC Filings and Other Disclosures.  Either Party may disclose the terms of
this Agreement (a) to the extent required, in the reasonable opinion of such
Party’s legal counsel, to comply with applicable laws, including, without
limitation, the rules and regulations promulgated by the United States
Securities and Exchange Commission, any Regulatory Authority in Japan or any
stock exchange, and (b) in connection with a prospective acquisition, merger or
financing of such Party, to prospective acquirers or merger candidates or to
existing or potential investors, provided that prior to such disclosure each
such prospective acquirer, candidate or investor shall agree in writing to be
bound by obligations of confidentiality and non-use no less restrictive in scope
than those set forth in this Section 8 (Confidentiality).  Notwithstanding the
foregoing, before disclosing this Agreement or any of the terms hereof pursuant
to clause (a) above, the Parties will consult with one another on the terms of
this Agreement to be redacted in making any such disclosure.  If a Party
discloses this Agreement or any of the terms hereof in accordance with clause
(a) above, such Party agrees, at its own expense, to seek such confidential
treatment of portions of this Agreement or such terms, as may be reasonably
requested by the other Party.
 
8.4. Public Announcements; Publications.
 
8.4.1. Coordination.  The Parties agree on the importance of coordinating their
public announcements respecting this Agreement and the subject matter hereof
(other than academic, scientific or medical publications that are subject to the
publication provision set forth below).  Progenics and Ono shall, from time to
time, and at the request of the other Party, discuss and agree on the general
information content relating to this Agreement (including relating to the
Development and/or Commercialization of the Product) which may be publicly
disclosed (including by means of any printed publication or oral presentation).
 
39 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
8.4.2. Press Release.  The Parties may simultaneously release their agreed-upon
announcements regarding the signing of this Agreement.
 
8.4.3. Publications.  During the Term, Ono will submit to Progenics for prior
review and approval all proposed academic, scientific and medical publications
and public presentations relating to the Development and/or Commercialization of
any Product, for review in connection with preservation of Progenics Patent
Rights, Wyeth Collaboration Joint Patent Rights, Wyeth Collaboration Patent
Rights, Joint Patent Rights, Ono Collaboration Patent Rights and/or to determine
whether any of such other Party’s Confidential Information should be modified or
deleted.  Written copies of such proposed publications and presentations shall
be submitted, in English, to Progenics no later than [*] days before submission
for publication or presentation and Progenics shall provide its comments with
respect to such publications and presentations within [*] days of its receipt of
such written copy.  The review period may be extended for an additional [*] days
in the event Progenics can demonstrate reasonable need for such extension,
including, but not limited to, the preparation and filing of patent
applications.  By mutual agreement, this period may be further extended.  Ono
and Progenics will each comply with standard academic practice regarding
authorship of scientific publications and recognition of contribution of other
persons in any publications relating to the Development and/or Commercialization
of any Product. During the Term, each Party shall provide to the other Party for
its information any academic, scientific and medical publications relating to
the Compound or any product containing the Compound of which such Party is
aware.
 
9.  
REPRESENTATIONS AND WARRANTIES.

 
9.1. Representations and Warranties of Each Party.  Each of Progenics and Ono
hereby represents, warrants, and covenants to the other Party as follows:
 
(a) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;
 
(b) the execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate action and does not require any
shareholder action or approval;
 
(c) it has the power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement;
 
(d) the execution, delivery and performance by such Party of this Agreement and
its compliance with the terms and provisions hereof do not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (i) a loan agreement, guaranty, financing agreement, agreement
relating to one or more Patent Rights or other agreement or instrument binding
or affecting it or its property; (ii) the provisions of its charter or operative
documents or bylaws; or (iii) any law, regulation, order, writ, injunction or
decree of any court or governmental authority entered against it or by which any
of its property is bound; and
 
40 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(e) it shall at all times comply with all material laws and regulations
applicable to its activities under this Agreement.
 
9.2. Additional Representations and Warranties of Progenics.   In addition to
the representations and warranties made by Progenics elsewhere in this
Agreement, Progenics, hereby represents, warrants and covenants to Ono that:
 
(a) Schedule 9.2(A) identifies all Progenics Patent Rights owned by Progenics in
the Territory (the “Owned Progenics Patent Rights”), and Schedule 9.2(B)
identifies all Progenics Patent Rights which Progenics licenses from Third
Parties in the Territory (the “Licensed Progenics Patent Rights”), in each case
along with the following information with respect to each identified Patent
Right, as applicable: (i) country, (ii) title, (iii) application number, (iv)
application filing date, (v) patent number, (vi) patent issue date, (vii) listed
inventor(s), and (viii) current owner.  Schedule 9.2(C) identifies each
Progenics Third Party Agreement that provides for Patent Rights or Know-How
necessary for the Development and Commercialization of the Compound and Products
in the Territory.  The Owned Progenics Patents Rights and the Licensed Progenics
Patent Rights identified on Schedules 9.2 (A) and (B)) constitute all of the
Progenics Patent Rights as of the Effective Date.
 
(b) To its knowledge and except as described in Schedule 9.2(D), Progenics
exclusively owns all rights, title, and interest in the Owned Progenics Patent
Rights and owns or Controls the Progenics Know-How existing as of the Effective
Date in the Territory free and clear of any licenses, or other claim of right or
ownership by any Third Party.  Neither any license granted by Progenics to any
Third Party, nor any license granted by any Third Party to Progenics, conflicts
with the license grants to Ono under this Agreement.
 
(c) Progenics has and will have the full right, power and authority to grant the
licenses granted or to be granted to Ono under this Agreement.
 
(d) There are no Progenics Third Party Agreements that provide for Patent Rights
or Know-How necessary to engage in the Licensed Activities other than the
agreements identified in Schedule 9.2(C).  As of the Effective Date, no Third
Party has any right, title or interest in or to, or any license under, any of
the Progenics Patent Rights in the Territory other than as provided in Progenics
Third Party Agreements or the Wyeth Agreement.
 
41 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(e) To the extent that any of the Progenics Patent Rights arose from work funded
in whole or in part by United States federal funding, to Progenics’ knowledge
all requirements necessary to (i) vest the entire right, title and interest in
Progenics or Progenics’ licensor of such Progenics Patent Rights, and (ii) grant
the licenses to Progenics under Patent Rights licensed to Progenics, have been
satisfied.
 
(f) To Progenics’ knowledge, as of the Effective Date and except for the Patent
Rights that Progenics has previously disclosed to Ono in writing, the
Development and Commercialization by Ono of the Initial Formulation and the
Product do not infringe any issued patent owned or possessed by any Third Party
in the Territory.  As of the Effective Date, there are no outstanding orders,
judgments or settlements against or owed by Progenics relating to the Progenics
Technology that would adversely affect Ono’s ability to engage in the Licensed
Activities, and there is no pending or, to the best of its knowledge,
threatened, claims or litigation, relating to the Progenics Technology that
would adversely affect Ono’s ability to engage in the Licensed Activities.
 
(g) As of the Effective Date, the Progenics Third Party Agreements that provide
for Patent Rights or Know-How necessary for the Development and
Commercialization of the Compound and Products in the Territory are in full
force and effect, and Progenics is in compliance in all material respects with
such Progenics Third Party Agreements. To Progenics’ knowledge, no event or
omission has occurred, and no circumstances exist, which, with or without the
giving of notice and/or the passage of time, would permit the counterparty to
terminate any such Progenics Third Party Agreement.
 
(h) During the Term (i) Progenics will use Commercially Reasonable Efforts not
to take or omit to take any actions the taking or omission of which would breach
any Progenics Third Party Agreement, or other agreements between Progenics and
Third Parties, that provide for Patent Rights or Know-How necessary for the
Development and Commercialization of the Compound and Products in the Territory,
and (ii) Progenics will, subject to any obligations of confidentiality, provide
Ono promptly with notice of any allegation that Progenics has breached any such
agreement.  During the Term, Progenics will not enter into any agreement with
any Third Party adversely affecting the rights granted to Ono under this
Agreement.
 
9.3. Additional Representation and Warranty of Ono.  In addition to the
representations and warranties made by Ono elsewhere in this Agreement, Ono,
hereby represents, warrants and covenants to Progenics that, as of the Effective
Date, Ono has no product or compound in pre-clinical or clinical development
that would be competitive with, or is intended to treat similar indications to
those of, any Product.
 
42 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
9.4. Representation by Legal Counsel.  Each Party hereto represents that it has
had the opportunity to consult with counsel in connection with the review,
drafting and negotiation of this Agreement.  Accordingly, the rule of
construction that any ambiguity in this Agreement shall be construed against the
drafting Party shall not apply.  In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption shall exist
or be implied against the Party which drafted such terms and provisions.
 
9.5. No Inconsistent Agreements.  Neither Party has in effect, and after the
Effective Date neither Party shall enter into, any oral or written agreement or
arrangement that is or would be inconsistent with its obligations under this
Agreement.
 
10.  
TERM AND TERMINATION

 
10.1. Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and extend on a Product-by-Product basis, unless this Agreement
is terminated earlier in accordance with this Section 10 (Term and Termination),
until the last to expire of the applicable [*] Royalty Period or [*] Royalty
Period for any Product in the Territory.
 
10.2. Termination by Progenics.
 
10.2.1. General.  Progenics may terminate this Agreement at any time by giving
written notice to Ono in the event that Ono commits a material breach of its
representations, warranties, covenants or obligations, including [*] as provided
for in Section 4.3 ([*] Development Activities), under this Agreement and such
material breach remains uncured for ninety (90) days (or thirty (30) days for a
breach of a payment obligation) measured from the date written notice of such
material breach is given to Ono; provided, however, that if any breach other
than non-payment is curable, but not reasonably curable within ninety (90) days,
and so long as Ono is using Commercially Reasonable Efforts to cure such breach,
such termination shall be delayed for a reasonable period of time in order to
permit Ono reasonable time to cure such breach.
 
10.2.2. Payment Breaches.  Without limitation, failure by Ono to pay any amount
in excess of [*] within the cure period specified in this Section 10.2
(Termination by Progenics) shall constitute a material breach of this
Agreement.  If the alleged material breach relates to non-payment of an amount
that is subject to a bona fide good faith dispute between the Parties as to
whether such payment is due, the thirty (30) day cure period shall be tolled
pending resolution of such dispute; provided, however, that if such amount is
part of a larger payment due, only the cure period for the amount in dispute
shall be tolled.
 
10.3. Termination by Ono.
 
10.3.1. Termination by Ono Because of Serious Safety, Efficacy or Commercial
Reasons. If one or more safety, efficacy or commercial issues arise with respect
to a Product which are sufficiently serious that Ono would cease Development or
Commercialization of the Product if the Product were a product or proposed
product owned solely by it, or to which it had exclusive rights, that were of
similar commercial potential and at a similar stage in its development or
product life, Ono shall promptly inform Progenics of such safety, efficacy or
commercial issues(s) and convene a meeting of the JDC or, as appropriate, JCC to
discuss such safety, efficacy or commercial issues and their implications for
Development and Commercialization of the Product.  If the JDC or JCC is unable
to agree on a plan to continue Development and Commercialization of the Product,
then the matter will be referred to the JSC for discussion.  If the JSC is
unable to agree on a plan to continue Development and Commercialization of the
Product, [*] will discuss whether there is any viable alternative to ceasing
Development and Commercialization and decide how to resolve any dispute or
controversy between the Parties relating to this matter.
 
43 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
10.3.2. Termination by Ono for Cause.  Ono may terminate this Agreement in its
entirety for cause at any time by giving written notice to Progenics in the
event that Progenics commits a material breach of its representations,
warranties, covenants or obligations under this Agreement and such material
breach remains uncured for ninety (90) days measured from the date written
notice of such material breach is given to Progenics; provided, however, that if
any breach other than non-payment is curable, but not reasonably curable within
ninety (90) days, and so long as Progenics is using Commercially Reasonable
Efforts to cure such breach, such termination shall be delayed for a reasonable
period of time in order to permit Progenics reasonable time to cure such breach.
 
10.4. Effects of Expiration or Termination.
 
10.4.1. Upon Termination by Progenics.  On termination of this Agreement by
Progenics pursuant to Section 10.2 (Termination by Progenics), the following
shall occur:
 
(a) Ono shall, within [*] days of the effective date of the termination, at its
own cost, transfer to Progenics copies of all data, reports, records and
materials in the possession or control of Ono or its Affiliates that relate to
any Product or the Compound and return to Progenics, or destroy at Progenics’
request, all relevant records and materials in Ono’s or its Affiliates’
possession or control containing Confidential Information of Progenics;
 
(b) Ono shall assign to Progenics ownership and control of all Registrational
Filings and Regulatory Approvals made or filed or obtained for any Product and
the Compound and all clinical, technical and other relevant reports and data
relating to any Product and the Compound, each to the extent they are owned,
Controlled or held in the name of Ono or its Affiliates;
 
44 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(c) All licenses granted by Progenics to Ono and its Affiliates with respect to
any Product and the Compound shall immediately terminate;
 
(d) Ono shall assign to Progenics for no additional consideration, within [*]
days of the effective date of the termination, the trademarks relating solely to
any Product or the Compound owned by Ono and its Affiliates, and be responsible
for the costs of recording trademark assignments in the Territory;
 
(e) The Parties shall negotiate in good faith a supply agreement for all
Products on commercially reasonable terms to ensure that Progenics shall have
for a period of [*] years a continuous supply of the Product in finished form
ready for sale and, in addition, to the extent permitted under the terms of such
agreements, Ono shall use Commercially Reasonable Efforts to assign to
Progenics, at Progenics’ request, any of Ono’s rights under any agreements for
the supply or manufacture of the Product or packaging or the supply of API of
the Compound and, furthermore, at Progenics’ request, Ono shall sell to
Progenics any of the inventory (including manufactured Product, packaging
materials, promotional materials and any other Commercial items) held by Ono or
its Affiliates at a price equal to their cost, and, in any case, Ono shall
assign, license or sublicense to Progenics or its designee at no cost all
documentation and technology in Ono’s Control necessary to enable Progenics or
its designee to manufacture the Product;
 
(f) To the extent permitted by applicable law, Progenics shall have the right to
continue to use, in accordance with applicable law, supplies of materials
carrying the name or trademark of Ono or its Affiliates until those supplies
have been depleted;
 
(g) Ono shall grant Progenics a fully paid-up, perpetual, irrevocable,
royalty-free, non-exclusive license (with the right to grant sublicenses) in the
Field under the Ono Collaboration Patent Rights, Ono Collaboration Know-How and
Ono’s interest in the Joint Technology to make, have made, use, Develop, sell,
offer to sell, have sold, import, export and otherwise exploit and Commercialize
the Compound and any Product in the Territory, and Ono shall not assert any Ono
Independent Patent Right against Progenics, its Affiliates or its sublicensees
relating to the Development, Commercialization or other exploitation of any
Product;
 
(h) In the event Ono fails to effect any assignment or license required under
this Section 10.4.1 (Upon Termination by Progenics) within a reasonable period,
Ono hereby appoints Progenics as its attorney-in-fact for such purpose; and
 
45 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(i) Ono shall pay to Progenics damages for Ono’s breach of this Agreement as
provided by law.
 
10.4.2. Upon Termination by Ono for Serious Safety, Efficacy or Commercial
Reasons.  On termination of this Agreement by Ono pursuant to Section 10.3.1
(Termination by Ono Because of Serious Safety, Efficacy or Commercial Reasons),
the following shall occur:
 
(a) Ono shall, within [*] days of the effective date of the termination, at its
own cost, transfer to Progenics copies of all data, reports, records and
materials in the possession or control of Ono or its Affiliates that relate to
any Product and the Compound and return to Progenics, or destroy at Progenics’
request, all relevant records and materials in the possession or control of Ono
and its Affiliates containing Confidential Information of Progenics;
 
(b) Ono shall assign to Progenics ownership and control of all Registrational
Filings and Regulatory Approvals made or filed or obtained for any Product and
the Compound and all clinical, technical and other relevant reports and data
relating to the Product and the Compound, each to the extent they are owned,
Controlled or held in the name of Ono or its Affiliates;
 
(c) All licenses granted by Progenics to Ono and its Affiliates with respect to
any Product and the Compound shall immediately terminate;
 
(d) Ono shall assign to Progenics for no additional consideration, within [*]
days of the effective date of the termination, the trademarks relating solely to
the Product owned by Ono and its Affiliates. Progenics shall be responsible for
the costs of recording trademark assignments in individual countries;
 
(e) The Parties shall negotiate in good faith a supply agreement for all
Products on commercially reasonable terms to ensure that Progenics shall have
for a period of [*] years a continuous supply of the Product in finished form
ready for sale and, in addition, to the extent permitted under the terms of such
agreements, Ono shall use Commercially Reasonable Efforts to assign to
Progenics, at Progenics’ request, any of Ono’s rights under any agreements for
the supply or manufacture of the Product or packaging or the supply of API of
the Compound and, furthermore, at Progenics’ request, Ono shall sell to
Progenics any of the inventory (including manufactured Product, packaging
materials, promotional materials and any other Commercial items) held by Ono or
its Affiliates at a price equal to their cost, and, in any case, Ono shall
assign, license or sublicense to Progenics or its designee at no cost all
documentation and technology in Ono’s Control necessary to enable Progenics or
its designee to manufacture the Product;
 
46 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(f) To the extent permitted by applicable law, Progenics shall have the right to
continue to use, in accordance with applicable law, supplies of materials
carrying the name or trademark of Ono or its Affiliates until those supplies
have been depleted;
 
(g) Ono shall grant Progenics a fully paid-up, perpetual, irrevocable,
royalty-free, non-exclusive license (with the right to grant sublicenses) in the
Field under the Ono Collaboration Patent Rights, Ono Collaboration Know-How and
Ono’s interest in the Joint Technology to make, have made, use, Develop, sell,
offer to sell, have sold, import, export and otherwise exploit and Commercialize
the Compound and any Product in the Territory, and Ono shall not assert any Ono
Independent Patent Right against Progenics, its Affiliates or its sublicensees
relating to the Development, Commercialization or other exploitation of the
Product; and
 
(h) In the event Ono fails to effect any assignment or license required under
this Section 10.4.2 (Upon Termination by Ono for Serious Safety, Efficacy or
Commercial Reasons) within a reasonable period, Ono hereby appoints Progenics as
its attorney-in-fact for such purpose.
 
10.4.3. Effect of Termination by Ono for Cause.  If Ono terminates this
Agreement pursuant to Section 10.3.2 (Termination by Ono for Cause) all licenses
granted by Progenics to Ono under this Agreement shall survive such termination
and become a fully paid-up, perpetual, exclusive license under the Progenics
Technology, Progenics’ interest in the Joint Technology, Progenics’ interest in
the Wyeth Collaboration Joint Patent Rights and Progenics’ interest in the Wyeth
Collaboration Joint Know-How, and a nonexclusive license under the Wyeth
Collaboration Patent Rights, Wyeth Collaboration Know-How and Wyeth’s interest
in the Wyeth Collaboration Joint Patent Rights and Wyeth Collaboration
Joint-Know-How.  Notwithstanding the foregoing, Ono’s non-exclusive license
under the Wyeth Collaboration Patent Rights, Wyeth Collaboration Know-How and
Wyeth’s interest in the Wyeth Collaboration Joint Patent Rights and Wyeth
Collaboration Joint Know-How shall at all times remain subject to the Wyeth
Agreement and the Partial Termination Agreement.  In addition, in such event,
Progenics shall, and shall cause its Affiliates to, assign and delegate to Ono
or its designated Affiliate, and Ono or its designated Affiliate shall assume
from Progenics, all of Progenics’ rights and obligations under the Progenics
Third Party Agreements.
 
10.4.4. Effect of Expiration.  If this Agreement terminates because its Term has
expired under Section 10.1 (Term), Section 2.7 (Fully Paid-up, Royalty-Free
License) shall apply.
 
10.4.5. Accrued Rights.  Expiration or termination of this Agreement for any
reason shall be without prejudice to any right which shall have accrued to the
benefit of either Party prior to such termination, including, without
limitation, damages arising from any breach under this Agreement or the
obligation to make Development Milestone Payments, Commercialization Payments,
Royalty Payments or any other payments required under this Agreement as to
events or sales of Product occurring prior to the effective date of any
expiration or termination of this Agreement.  Expiration or termination of this
Agreement shall not relieve either Party from any obligation which is expressly
indicated to survive such expiration or termination.
 
47 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
10.4.6. Survival.  The following Sections of this Agreement shall survive
expiration or termination of this Agreement for any reason:  1 (Definitions),
6.5.8 (Confidentiality), 7.1 (Ownership of Intellectual Property), 8
(Confidentiality) excluding Section 8.4, 10.5 (Provision for Insolvency) and 11
(Indemnification and Insurance).  The following Sections of this Agreement shall
survive for the period specified or intended in such Sections: 2 (License Grants
and Related Matters), 6.5.5 (Record Keeping), 6.5.6 (Audits), 6.5.7
(Underpayments/Overpayments), 7.3 (Trademarks), 10.4 (Effects of Expiration or
Termination), 12 (Regulatory Matters; Product Safety Issues; Product Recalls),
and 13 (Miscellaneous).
 
10.5. Provision for Insolvency.
 
10.5.1. Termination.  This Agreement may be terminated by written notice by
either Party (the “Non-Debtor Party”) at any time during the Term (a) upon the
declaration by a court of competent jurisdiction that the other Party (the
“Debtor Party”) is bankrupt and the Debtor Party’s assets are to be liquidated,
(b) upon the filing or institution of bankruptcy, liquidation or receivership
proceedings (other than reorganization proceedings under Chapter 11 of the
United States Bankruptcy Code) with respect to the Debtor Party, (c) upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the Debtor Party, (d) in the event a receiver or custodian is appointed for
the Debtor Party’s business, or (e) if a substantial portion of the Debtor
Party’s business is subject to attachment or similar process; provided, however,
that in the case of any involuntary bankruptcy proceeding such right to
terminate shall become effective only if the proceeding is not dismissed within
sixty (60) days after the filing thereof.  To the extent permitted by applicable
law, the effect of a termination under this Section 10.5.1 (Termination) shall
be as described in Section 10.4.1 (Upon Termination By Progenics) in case of the
Debtor Party is Ono, and in Section 10.4.3 (Effect of Termination by Ono for
Cause) in the event the Debtor Party is Progenics.
 
10.5.2. Effect on Licenses.  All rights and licenses granted under or pursuant
to this Agreement are licenses of rights to “intellectual property” as defined
in Section 365(n) of Title 11 of the United States Code (“Title 11”).  Each
Party agrees that the other Party, as licensee of such rights under this
Agreement shall retain and may fully exercise all of its rights and elections
under Title 11.  Each Party agrees during the Term, to create and maintain
current copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, to the extent feasible, of all such intellectual
property.  If a case is commenced by or against the Debtor Party under Title 11,
the Debtor Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including, without limitation, a Title 11 trustee)
shall:
 
48 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
(a) as the Non-Debtor Party may elect in a written request, immediately upon
such request:
 
(i) perform all of the obligations provided in this Agreement to be performed by
the Debtor Party including, where applicable and without limitation, providing
to the Non-Debtor Party portions of such intellectual property (including
embodiments thereof) held by the Debtor Party and such successors and assigns or
otherwise available to them; or
 
(ii) provide to the Non-Debtor Party all such intellectual property (including
all embodiments thereof) held by the Debtor Party and such successors and
assigns or otherwise available to them; and
 
(b) not interfere with the rights of the Non-Debtor Party under this Agreement,
or any agreement supplemental hereto, to such intellectual property (including
such embodiments), including any right to obtain such intellectual property (or
such embodiments) from another entity, to the extent provided in Section 365(n)
of Title 11.
 
10.5.3. Rights to Intellectual Property.  If (a) a Title 11 case is commenced by
or against the Debtor Party, (b) this Agreement is rejected as provided in Title
11, and (c) the Non-Debtor Party elects to retain its rights under this
Agreement as provided in Title 11, then the Debtor Party (in any capacity,
including debtor-in-possession) and its successors and assigns (including,
without limitation, a Title 11 trustee) shall provide to the Non-Debtor Party
all such intellectual property (including all embodiments thereof) held by the
Debtor Party and such successors and assigns, or otherwise available to them,
immediately upon the Non-Debtor Party’s written request.  Whenever the Debtor
Party or any of its successors or assigns provides to the Non-Debtor Party any
of the intellectual property licensed under this Agreement (or any embodiment
thereof) pursuant to this Section 10.5 (Provision for Insolvency), the
Non-Debtor Party shall have the right to perform the obligations of the Debtor
Party under this Agreement with respect to such intellectual property, but
neither such provision nor such performance by the Non-Debtor Party shall
release the Debtor Party from any such obligation or liability for failing to
perform it.  The Parties hereto acknowledge and agree that the Development
Milestone Payments to be paid under Section 6.2 (Development Milestone Payments)
(and any other payment by Ono to Progenics under this Agreement other than the
royalties to be paid under Section 6.4 (Royalty Payments) and Commercialization
Payments to be paid under Section 6.3 (Commercialization Milestone Payments)) do
not constitute “royalties” within the meaning of Title 11 or relate to licenses
of intellectual property under this Agreement.
 
49 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
10.5.4. Additional Rights.  All rights, powers and remedies of the Non-Debtor
Party provided herein are in addition to and not in substitution for any and all
other rights, powers and remedies now or hereafter existing at law or in equity
(including, without limitation, Title 11) in the event of the commencement of a
Title 11 case by or against the Debtor Party.  The Non-Debtor Party, in addition
to the rights, power and remedies expressly provided herein, shall be entitled
to exercise all other such rights and powers and resort to all other such
remedies as may now or hereafter exist at law or in equity (including, without
limitation, Title 11) in such event.  The Parties agree that they intend the
foregoing rights to extend to the maximum extent permitted by law, including,
without limitation, for purposes of Title 11:
 
(a) the right of access to any intellectual property (including all embodiments
thereof) of the Debtor Party, or any Third Party with whom the Debtor Party
contracts to perform an obligation of the Debtor Party under this Agreement,
and, in the case of the Third Party, which is necessary for the research,
Development, manufacture and Commercialization of the Product in the Territory;
and
 
(b) the right to contract directly with any Third Party to complete the
contracted work.
 
11.  
INDEMNIFICATION AND INSURANCE.

 
11.1. Indemnification by Ono.  Ono will indemnify, defend and hold harmless
Progenics, each of its Affiliates, and each of its and its Affiliates’
employees, officers, directors and agents (each, a “Progenics Indemnified
Party”) from and against any and all liability, loss, damage, expense (including
reasonable attorneys’ fees and expenses) and cost (collectively, a “Liability”)
that the Progenics Indemnified Party may be required to pay to one or more Third
Parties resulting from or arising out of: (a) any intentional misconduct or
gross negligence on the part of Ono or its Affiliates in performing any activity
contemplated by this Agreement; (b) personal injury or death of any person as a
result of use of any Product containing the Compound supplied or sold by Ono or
its Affiliates in the Territory; or (c) the material breach by Ono of any of its
representations, warranties or covenants set forth in this Agreement; except, in
each case ((a), (b), and (c)), to the extent caused by the gross negligence or
intentional misconduct of Progenics or any Progenics Indemnified Party.
 
11.2. Indemnification by Progenics.  Progenics will indemnify, defend and hold
harmless Ono, its Affiliates, distributors and each of its and their respective
employees, officers, directors and agents (each, a “Ono Indemnified Party”) from
and against any and all Liabilities that the Ono Indemnified Party may be
required to pay to one or more Third Parties resulting from or arising out of:
(a) any intentional misconduct or gross negligence on the part of Progenics or
its Affiliates in performing any activity contemplated by this Agreement; (b)
personal injury or death of any person as a result of use of any Product
containing the Compound supplied or sold by Progenics outside the Territory; or
(c) the material breach by Progenics of any of its representations, warranties
or covenants set forth in this Agreement; except, in each case ((a), (b), and
(c)), to the extent caused by the gross negligence or intentional misconduct of
Ono or any Ono Indemnified Party.
 
50 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
11.3. Procedure.  Each Party will notify the other Party in writing in the event
it becomes aware of a Claim for which indemnification may be sought
hereunder.  In case any proceeding (including any governmental investigation)
shall be instituted involving any Party in respect of which indemnity may be
sought pursuant to this Section 11 (Indemnification and Insurance), such Party
(the “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) in writing and the Indemnifying Party and Indemnified
Party shall meet to discuss how to respond to any Claims that are the subject
matter of such proceeding.  The Indemnified Party shall cooperate fully with the
Indemnifying Party in defense of such matter.  The Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and shall pay the
fees and expenses of such counsel related to such proceeding.  In any such
Claim, the Indemnified Party shall have the right to retain its own counsel, but
the fees and expenses of such counsel shall be at the expense of the Indemnified
Party unless (a) the Indemnifying Party and the Indemnified Party shall have
mutually agreed to the retention of such counsel or (b) the named parties to any
such Claim (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them.  All such fees and expenses shall be reimbursed as they are incurred.  The
Indemnifying Party shall not be liable for any settlement of any Claim effected
without its written consent, but, if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment.  The Indemnifying Party shall not, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Claim in respect of which the Indemnified Party is, or arising out of
the same set of facts could have been, a party and indemnity could have been
sought hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on Claims that
are the subject matter of such proceeding.
 
12.  
REGULATORY MATTERS, PRODUCT SAFETY ISSUES, PRODUCT RECALLS

 
12.1. Regulatory Matters.
 
12.1.1. Cooperation and Sharing of Information.  The Parties shall cooperate to
support all interactions with any Regulatory Authority related to the Product in
the Territory.  Each Party will keep the other informed of its interactions with
the Regulatory Authorities in the Territory, including by providing copies of
correspondence and submissions with the Regulatory Authorities in the
Territory.  Each Party shall give the other reasonable opportunity to review and
comment on submissions relating to any Product or the Compound in the Territory
to Regulatory Authorities prior to making such submissions.
 
51 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
12.1.2. Interactions with Regulatory Authority in the Territory.  Ono shall be
responsible for coordinating all interactions with the Regulatory Authority in
the Territory that are related to scientific and medical questions, including
but not limited to labeling, Compound and Product specifications, chemistry and
manufacturing control matters, post-approval studies and other post-approval
commitments.  Upon the request of Ono and accepted by the JDC, Progenics will
support Ono to prepare fully electronic submissions (eCTD) to the Regulatory
Authority in the Territory, subject to Section 2.10 (Costs of Assistance).
 
12.1.3. Ownership of Regulatory Approvals. Ono shall own all right, title and
interest in all Registrational Filings and Regulatory Approvals for any Product
and any applications therefor in the Territory.
 
12.1.4. Ono’s Affiliates.  Nothing in this Section shall limit Ono’s ability to
authorize any Ono Affiliate to seek or obtain any Regulatory Approval in the
Territory for any Product or own any such Regulatory Approval obtained as a
result of any such application or Ono’s ability to assign ownership of any
Regulatory Approval or application therefore.
 
12.1.5. Right of Reference.  Each Party hereby grants to the other a “right of
reference,” as that term is defined in 21 C.F.R. § 314.3(b), to any data
controlled by such Party that relates to any Product, and each Party shall
provide a signed statement to this effect, if requested by the other Party, in
accordance with 21 C.F.R. § 314.50(g)(3).
 
12.2. Medical and Customer Inquiries.  During Commercialization of any Product,
Ono and its Affiliates, as appropriate, shall be responsible for responding to
all inquiries related to such Product raised by health care professionals or
other customers in the Territory.
 
12.3. Safety Agreement.  After the Effective Date, and before the filing of any
IND in the Territory by Ono, the Parties shall in good faith negotiate and enter
into a Safety Agreement within [*] days after the Effective Date.
 
12.4. Product Recalls.
 
12.4.1. Product Recalls in the Territory.  Ono shall be solely responsible at
Ono’s expense for all contact with Regulatory Authorities in the Territory
relating to any Recall of any Product in the Territory.  Ono shall be solely
responsible at Ono’s expense for implementing, directing and administering any
Recall of any Product in the Territory required or recommended by any Regulatory
Authority in the Territory or court of competent jurisdiction, or determined by
Ono, in its sole discretion, to be necessary or advisable.  If Ono is required
or voluntarily decides to initiate a Recall in the Territory with respect to any
Product, whether or not such Recall has been requested or ordered by any
Regulatory Authority in the Territory, Ono shall promptly notify Progenics of
such requirement or decision.  Further, Ono shall promptly notify Progenics of
any event that Ono believes affects continuation of development and/or
commercialization of any Product outside the Territory.
 
52 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
12.4.2.   Product Recalls outside the Territory.  Progenics shall promptly
notify Ono of any event that Progenics believes affects continuation of
Development and/or Commercialization of any Product in the Territory, and any
Recall of any Product outside the Territory, including, subject to any
applicable confidentiality obligations, promptly disclosing to Ono any and all
information related to any such Recall of any Product provided to Progenics by
Wyeth.
 
12.5. Cost of Recalls.  Ono shall be solely responsible for the cost of any
Recall in the Territory.
 
13.  
MISCELLANEOUS.

 
13.1. Scope of License.  Unless otherwise expressly provided for herein, Ono may
only engage in the Licensed Activities in the Territory.
 
13.2. Documents and Information.  Notwithstanding anything herein to the
contrary, wherever this Agreement calls for the exchange of any documentation
(including copies) and/or information, such documentation and/or information
shall be shared in the English language (or, if time is of the essence, and a
full translation of documents from Japanese to English is not possible, a
summary translated version of such documentation and information pending
delivery of full translation).  Each Party shall bear its own costs in
interpreting such documents and/or information into English.  Whenever an
interpreted document is provided to the other Party, an original copy of the
document in the original language shall also be provided to the other Party.
 
13.3. Assignment.  Neither this Agreement nor any interest under this Agreement
shall be assignable by either Party to this Agreement without the prior written
consent of the other Party, except as follows:  Either Party may assign its
rights and obligations under this Agreement by way of sale of such Party itself
or the sale of a substantial portion of the business of such Party to which this
Agreement relates, through merger, sale of assets and/or sale of stock or
ownership interest, provided that such sale is not primarily for the benefit of
such Party’s creditors.  In any such case, the assignment may only be made to
the person acquiring the Party to this Agreement or the business of the
Party.  Each Party shall promptly notify the other Party of any assignment or
transfer under the provisions of this Section 13.3 (Assignment).  This Agreement
shall be binding upon the successors and permitted assigns of the Parties to
this Agreement and the name of a Party to this Agreement appearing herein shall
be deemed to include the names of such Party’s successors and permitted assigns
to the extent necessary to carry out the intent of this Agreement.  Any
assignment not in accordance with this Section 13.3 (Assignment) shall be void.
 
53 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.4. Further Actions.  Each Party to this Agreement agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of the Agreement.
 
13.5. Force Majeure.  Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control that it could not have avoided by the exercise
of reasonable diligence.  It shall notify the other Party promptly in the event
such circumstances arise, giving an indication of the likely extent and duration
thereof, and shall use all Commercially Reasonable Efforts to resume performance
of its obligations as soon as practicable; provided, however, that neither Party
shall be required to settle any labor dispute or disturbance.
 
13.6. Correspondence and Notices.
 
13.6.1. Ordinary Notices.  Correspondence, reports, documentation, and any other
communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered by hand, sent by facsimile
transmission (receipt verified), or by nationally recognized overnight delivery
service to the employee or representative of the other Party who is designated
by such other Party to receive such written communication.
 
13.6.2. Extraordinary Notices.  Extraordinary notices and communications
(including, without limitation, notices of termination, force majeure, material
breach, change of address) shall be in writing and delivered by hand or sent by
nationally recognized overnight delivery service, prepaid registered or
certified air mail, or by facsimile confirmed by prepaid first class, registered
or certified mail letter, and shall be deemed to have been properly served to
the addressee upon receipt of such written communication.
 
All correspondence to Ono shall be addressed as follows:
 
Ono Pharmaceutical Co., Ltd.
8-2, Kyutaromachi 1-chome
Chuo-ku, Osaka 541-8564, Japan
Attn: Senior Director, Business Development & Licensing
Fax:  +81(0)6-6263-2958
 
with a copy to:
 
Ono Pharma USA, Inc.
2000 Lenox Drive
Lawrenceville, NJ 08648, USA
Attn: President
Fax:  +1 (609) 219-9229
 
54 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
All correspondence to Progenics shall be addressed as follows:
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York  10591
Attn: Chief Executive Officer
Fax: +1 (914) 789-2817
 
with a copy to:
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York  10591
Attn: General Counsel
Fax: +1 (914) 789-2856
 
13.7. Amendment.  No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.
 
13.8. Waiver.  No provision of the Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.
 
13.9. Severability.  If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible.  In any
such event, this Agreement shall be construed as if such clause or portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefore such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.
 
13.10. Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
 
13.11. Entire Agreement.  Except for that certain Reciprocal Confidentiality and
Nondisclosure Agreement among the Parties dated as of September 19, 2008, this
Agreement constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements, whether
oral or written, between the Parties respecting the subject matter hereof and
thereof.
 
55 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.12. Independent Contractors.  Both Parties are independent contractors under
this Agreement.  Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party.  Neither Party shall have any express or implied power
to enter into any contracts or commitments or to incur any liabilities in the
name of, or on behalf of, the other Party, or to bind the other Party in any
respect whatsoever. Other than the express duties and obligations set forth in
this Agreement, neither Party shall have any implied fiduciary to the other
Party.
 
13.13. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement.
 
13.14. Future Relationships.  Nothing contained in this Agreement shall be
construed, by implication or otherwise, as an obligation of any Party hereto to
enter into a further agreement regarding the subject matter of this Agreement.
Further, other than expressly stated herein, nothing herein shall be construed
to grant either Party hereto a license, either express or implied, to any
patent, know-how, trademark or trade name of the other Party.
 
13.15. Interpretation.  The use of any gender herein shall be deemed to be or
include the other genders and the use of the singular herein shall be deemed to
include the plural (and vice versa), wherever appropriate. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified, (b) any
reference herein to any Person shall be construed to include the Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references
herein to Sections, Exhibits or Schedules shall be construed to refer to
Sections, Exhibits and Schedules of this Agreement.  References to dollar
amounts shall be deemed to indicate United States Dollars.
 
13.16. No Third Party Rights or Obligations.  No provision of this Agreement
shall be deemed or construed in any way to result in the creation of any rights
or obligation in any Person not a Party to this Agreement.
 
13.17. Governing Law.  This Agreement, the rights of the Parties and all Claims
arising in whole or in part under or in connection herewith, will be governed by
and construed in accordance with the substantive laws in effect in the State of
New York, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.
 
56 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.18. Alternative Dispute Resolution; Jurisdiction for Actions Related to
Intellectual Property; Venue; Service of Process.
 
13.18.1. General Claims.  Except as provided in Section 13.18.2 (Jurisdiction
for Actions Related to Intellectual Property) and 13.19 (Waiver of Jury Trial),
any Claim between the Parties arising in whole or in part under or in connection
with this Agreement shall be settled by binding arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules;
provided, however, that the Parties hereby agree that the time schedule for the
appointment of arbitrators and the time schedule for submission of the statement
of defense shall follow the arbitration rules of the International Chamber of
Commerce.  The judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The arbitration shall be commenced
when one Party serves the other Party with a written demand to arbitrate.
 
13.18.2. Jurisdiction for Actions Related to Intellectual Property.  Each Party
to this Agreement, by its execution hereof, (a) hereby irrevocably submits to
the exclusive jurisdiction of the state courts of the State of New York located
in New York City or the United States District Court for the Southern District
of New York located in New York City for the purpose of any Claim between the
Parties relating to Patent Rights or Know-How arising in whole or in part under
or in connection with this Agreement, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such Claim, any Claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such Claim brought in
one of the above-named courts should be dismissed on grounds of
forum non conveniens, should be transferred or removed to any court other than
one of the above-named courts, or should be stayed by reason of the pendency of
some other proceeding in any other court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by such court and (c) hereby agrees not to commence any such Claim other
than before one of the above-named courts.  Notwithstanding the previous
sentence, a Party may commence any Claim in a court other than the above-named
courts solely to seek pre-litigation attachment of assets or preliminary
injunction relief prior to litigation on the merits in the above-named courts or
for the purpose of enforcing an order or judgment issued by one of the
above-named courts.
 
13.18.3. Venue.  Each Party agrees that for any Claim between the Parties
arising in whole or in part under or in connection with this Agreement, such
Party shall bring such Claims in New York, New York, United States if either
Party requests arbitration under Section 13.18.1 (General Claims) or if a Claim
is subject to Section 13.18.2 (Jurisdiction for Actions Related to Intellectual
Property).  Each Party further waives any claim and will not assert that venue
should properly lie in any other location within the selected jurisdiction.
 
57 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.18.4. Service of Process.  Each Party hereby (i) agrees that service of
process in any Claim between the Parties arising in whole or in part under or in
connection with this Agreement shall constitute good and valid service of
process in any such Claim if sent by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 13.6
(Correspondence and Notices) and (ii) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Claim any claim that service of
process made in accordance with clause (i) does not constitute good and valid
service of process.
 
13.19. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.
 
13.20. Dispute Resolution.  Except as set forth in Section 3.1.3 (Decision
Making) with respect to tie votes regarding decisions within the jurisdiction of
the various Committees, if the Parties are otherwise unable to resolve a dispute
among them informally, Ono or Progenics, by written notice to the other, may
have such dispute referred to their respective executive officers designated for
attempted resolution by good faith negotiations (each, a “Responsible
Executive”).
 
For Ono:                                           [*]
 
For Progenics:                                           [*]
 
Any such dispute shall be submitted to the Responsible Executives no later than
[*] days following such request by either the JSC or Ono or Progenics.  In the
event the Responsible Executives are not able to resolve any such dispute within
[*] days after submission of the dispute to such Responsible Executives, Ono or
Progenics, as the case may be, may pursue whatever measures legally available to
resolve such dispute.  All negotiations pursuant to this Section 13.20 (Dispute
Resolution) shall be treated as compromise and settlement negotiations.  Nothing
said or disclosed, nor any document produced, in the course of such negotiations
which is not otherwise independently discoverable shall be offered or received
as evidence or used for impeachment or for any other purpose in any current or
future arbitration or litigation between the Parties.
 
58 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.21. Specific Performance.  The Parties agree that if any of the provisions of
this Agreement were not performed in accordance with their specific terms, or
were otherwise breached, irreparable damage may occur which would be extremely
impractical or difficult to measure and that as a result no adequate remedy of
law may exist; accordingly the non-defaulting Party, in addition to any other
available rights or remedies, shall have the right to seek, in a court of
competent jurisdiction, specific performance of the terms of this Agreement.
 
13.22. Purchases of Equity Securities. 
 
13.22.1. General.  From the Effective Date until one (1) year after the First
Commercial Sale of any Product in the Territory, except as permitted hereunder,
Ono and its Affiliates will not directly or indirectly in any manner:
 
(a) acquire, or agree to acquire by purchase beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) in any voting securities of Progenics;
 
(b) make, or actively participate in any “solicitation” of “proxies” to vote (as
such terms are used in the proxy rules of the Securities and Exchange Commission
(the “SEC”) promulgated pursuant to Section 14 of the Exchange Act) with respect
to (a) a business combination, restructuring, recapitalization or similar
transaction with Progenics or (b) election or removal of directors; provided,
however, that the prohibition in this Section 13.22.1 (Purchase of Equity
Shares; General) shall not apply to solicitations exempted from the proxy
solicitation rules by Rule 14a-2 under the Exchange Act as such Rule 14a-2 is in
effect as of the Effective Date;
 
(c) form, join or in any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
Progenics;
 
(d) enter into any arrangement or understanding with others to do any of the
actions restricted or prohibited under Sections 13.22.1(a), (b) or (c); or
 
(e) otherwise publicly offer to Progenics or any of its stockholders any
business combination, restructuring, recapitalization or similar transaction to
or with Progenics or otherwise seek in concert with others, to control or change
the board of directors of Progenics or nominate any person as a director of
Progenics who is not nominated by the then incumbent directors, or propose any
matter to be voted upon by the stockholders of Progenics with respect to a
business combination, restructuring, recapitalization or similar transaction
with Progenics.
 
59 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.22.2. Exceptions for Purchasing Securities of Progenics.  Nothing herein
shall prevent:
 
(a) Ono from purchasing additional securities of Progenics if after such
purchase Ono and its Affiliates would own no greater percent of the total voting
power of all voting securities of Progenics then outstanding than Ono and such
Affiliates owned immediately prior to the Effective Date;
 
(b) Ono from acquiring securities of Progenics issued in connection with stock
splits, stock dividends or recapitalizations or on exercise of pre-emptive or
other purchase rights afforded to Progenics stockholders generally;
 
(c) Ono or Ono’s Affiliates from purchasing securities of Progenics pursuant to
(i) a pension plan established for the benefit of Ono’s employees, (ii) any
employee benefit plan of Ono or (iii) any stock portfolios not controlled by Ono
or any of its Affiliates that invest in Progenics among other companies; or
 
(d) Ono from acquiring securities of another biotechnology or pharmaceutical
company that beneficially owns any of Progenics’ securities.
 
13.22.3. Exceptions.  The limitations provided in this Section 13.22 (Purchase
of Equity Securities) shall immediately terminate upon the occurrence of any of
the following events:
 
(a) the commencement by any person of a tender or exchange offer seeking to
acquire beneficial ownership of fifty percent (50%) or more of the outstanding
shares of voting securities of Progenics;
 
(b) the execution of an agreement which, if consummated, would result in either
(i) the beneficial owners of Progenics voting securities or voting power
beforehand owning less than fifty percent (50%) of the voting securities or
voting power of the surviving company in the transaction or (ii) the sale of all
or substantially all of the assets of Progenics;
 
(c) during any twelve month period, there is a change in the composition of the
Progenics board of directors such that the individuals constituting such board
at the beginning of such period cease for any reason to constitute a majority of
the board; or
 
(d) the adoption of a plan of liquidation or dissolution with respect to
Progenics.
 
60 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
13.23. Exclusion.  No action or actions taken by Ono or any of its Affiliates
pursuant to the terms of this Agreement or any collaboration agreement between
Ono or its Affiliates, on the one hand, and Progenics or its Affiliates, on the
other hand, or in connection with exercising or enforcing rights hereunder or
thereunder shall be deemed to violate the restrictions contained herein.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
61 of 62
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------

 
Execution Version

 
IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.
 
Ono Pharmaceutical Co., Ltd.
Progenics Pharmaceuticals, Inc.
 
 
By:_____________________________________
 
 
By:_______________________________
Name:
Title:
Name:
Title:



 
 
 
 
 
 
 
62 of 62


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 

--------------------------------------------------------------------------------

 
Execution Version



SCHEDULE 1
 
CHEMICAL DRAWING OF THE COMPOUND
 
[*]




 



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 
 

--------------------------------------------------------------------------------

 
Execution Version


 

 
SCHEDULE 9.2(A)


OWNED PROGENICS PATENT RIGHTS
[*]
 
 
 
 
 
 
 
Schedule 9.2 Page 1
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Schedule 9.2(B)


Licensed Progenics Patent Rights
[*]
 
 
 
 
 
 
 
Schedule 9.2 Page 2
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------


Execution Version
 
Schedule 9.2(C)


Progenics Third Party Agreements
[*]
 
 
 
 
 

Schedule 9.2 Page 3


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 
 

--------------------------------------------------------------------------------

 
Execution Version



Schedule 9.2(D)


Exceptions


[*]
 
 
 
 

 
Schedule 9.2 Page 4


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 
 

--------------------------------------------------------------------------------

 
